 

Exhibit 10.1

 

INTEREST PURCHASE AGREEMENT

 

among

 

STAR GAS PARTNERS, L.P.

and

STAR GAS LLC

(initially, as the “Sellers”),

 

INERGY PROPANE, LLC

(as “Buyer”)

 

and

 

INERGY, L.P.

(as “Guarantor”)

 

(November 18, 2004)

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS

   1

1.1

  

Certain Terms Defined

   1

1.2

  

Certain Interpretive Matters

   7

ARTICLE 2. PURCHASE OF OPERATING COMPANY AND STELLAR PROPANE

   8

2.1

  

Stellar Propane Merger

   8

2.2

  

Sale of Stellar Propane to the Operating Company

   9

2.3

  

Star/Petro Distribution

   9

2.4

  

Creation of New Buyer GP; Purchase of General Partner Interest

   9

2.5

  

Purchase of Limited Partner Interest

   10

ARTICLE 3. PURCHASE PRICE

   10

3.1

  

Aggregate Purchase Price

   10

3.2

  

Working Capital Adjustment

   10

3.3

  

Results of Interim Operations

   11

3.4

  

Allocation of Purchase Price

   11

ARTICLE 4. CLOSING

   12

4.1

  

Closing Date

   12

4.2

  

Transfers of Interests

   12

4.3

  

Payments by Buyer

   12

4.4

  

Noncompetition Agreement

   12

4.5

  

Transition Services Agreement

   12

4.6

  

Cessation of Use of Name

   12

4.7

  

Sales and Transfer Taxes

   13

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF SELLER

   13

5.1

  

Organization; Due Qualification

   13

5.2

  

Authority; Binding Effect

   13

5.3

  

No Creation of Violation, Default, Breach or Encumbrance

   14

5.4

  

No Present Default

   14

5.5

  

Equity Interests

   14

5.6

  

Approvals, Licenses and Authorizations

   15

5.7

  

Compliance With Laws

   16

5.8

  

SEC Reports; Financial Statements; Guarantees

   16

5.9

  

Absence of Certain Events

   17

5.10

  

Title to and Condition of Properties

   17

5.11

  

Intangible Properties

   18

5.12

  

Contracts and Commitments

   19

5.13

  

Insurance

   20

5.14

  

Tax Returns and Tax Audits

   20

5.15

  

Books and Records

   22

 

i



--------------------------------------------------------------------------------

5.16

  

Litigation

   23

5.17

  

Employee Benefit Plans

   23

5.18

  

Employment Matters

   25

5.19

  

Labor Union Matters

   26

5.20

  

Business Names

   27

5.21

  

Brokers and Finders

   27

5.22

  

Environmental

   27

5.23

  

Solvency

   28

5.24

  

Use of Proceeds

   28

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BUYER

   28

6.1

  

Organization; Documentation

   28

6.2

  

Authority; Binding Effect

   28

6.3

  

No Creation of Violation, Default, Breach or Encumbrance

   29

6.4

  

Brokers and Finders

   29

6.5

  

Investment

   29

6.6

  

No Adverse Action

   29

6.7

  

Approvals, Licenses and Authorizations

   29

6.8

  

Due Diligence

   29

ARTICLE 7. ACCESS TO INFORMATION BY BUYER

   30

7.1

  

Prior to Closing

   30

7.2

  

Public Information

   30

7.3

  

Preservation of Information

   31

ARTICLE 8. COVENANTS OF THE PARTIES

   31

8.1

  

Actions Pending Closing

   31

8.2

  

Satisfaction of Liabilities

   33

8.3

  

Information

   34

8.4

  

Further Assurances

   34

8.5

  

Compliance

   34

8.6

  

Delivery of Documents

   34

8.7

  

Temporary License of the “Star Gas” Trademark

   35

8.8

  

No Solicitation

   35

8.9

  

Consent to Use of Financial Statements

   37

8.10

  

HSR Act

   37

8.11

  

Severance Obligations

   38

8.12

  

Resignations

   38

8.13

  

Benefit Plans

   38

8.14

  

Litigation Retained by the Sellers

   39

8.15

  

Parent Guaranty

   39

8.16

  

Amendments to Organizational Documents

   39

8.17

  

Environmental Assessments

   39

8.18

  

Certificate of Limited Partnership

   40

 

ii



--------------------------------------------------------------------------------

ARTICLE 9. CONDITIONS TO BUYER’S OBLIGATION TO CONSUMMATE THE TRANSACTION

   40

9.1

  

Compliance with Agreement

   40

9.2

  

Representations and Warranties

   40

9.3

  

No Material Adverse Effect

   40

9.4

  

Good Standing

   40

9.5

  

Third Party Consents

   41

9.6

  

Certificates

   41

9.7

  

Authorization

   41

9.8

  

Opinions of Counsel

   41

9.9

  

Other Agreements

   41

9.10

  

Instruments of Transfer

   42

9.11

  

Resignations

   42

9.12

  

Waiting Periods

   42

9.13

  

No Governmental Restraint

   42

9.14

  

Special Closing Requirements

   42

ARTICLE 10. CONDITIONS TO OBLIGATIONS OF THE SELLERS TO CONSUMMATE THE
TRANSACTION

   43

10.1

  

Compliance With Agreement

   43

10.2

  

Representations and Warranties

   43

10.3

  

Certificate

   43

10.4

  

Opinion of Counsel

   43

10.5

  

Other Agreements

   44

10.6

  

Waiting Periods

   44

10.7

  

No Governmental Restraint

   44

ARTICLE 11. INDEMNIFICATION

   44

11.1

  

The Sellers’ Indemnity

   44

11.2

  

Buyer’s Indemnity

   45

11.3

  

Special Hazardous Substances Indemnity

   45

11.4

  

Procedure

   47

11.5

  

Time Limitations

   48

11.6

  

Limitations on Amount

   49

11.7

  

Exclusive Remedy

   49

11.8

  

Waiver of Punitive Damages

   49

11.9

  

Losses Net of Insurance Proceeds

   49 ARTICLE 12. SURVIVAL OF COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES; RIGHT OF OFFSET    49

12.1

  

Survival

   49

12.2

  

Right of Offset

   49

ARTICLE 13. EXPENSES

   50

ARTICLE 14. TERMINATION

   50

14.1

  

Termination

   50

14.2

  

No Liability; Termination Fee

   50

14.3

  

Notice of Termination

   51

 

iii



--------------------------------------------------------------------------------

ARTICLE 15. MISCELLANEOUS

   51

15.1

  

Notices

   51

15.2

  

Parties in Interest and Assignment

   51

15.3

  

Modification

   52

15.4

  

Waiver

   52

15.5

  

Entire Agreement

   52

15.6

  

Execution in Multiple Originals

   52

15.7

  

Invalid Provisions

   52

15.8

  

Governing Law

   53

 

Schedules:

               Schedule 3.4    Purchase Price Allocation      Schedule 5.1   
Organization and Foreign Qualifications      Schedule 5.4    Contracts in
Default      Schedule 5.7    Violations of Law      Schedule 5.8    Indebtedness
     Schedule 5.10A    Real Property      Schedule 5.10B    Leases of Real
Property      Schedule 5.10C    Capital Leases      Schedule 5.11   
Intellectual Properties      Schedule 5.12(a)    Material Contracts     
Schedule 5.12(d)    Intercompany Agreements      Schedule 5.13    Insurance
Policies      Schedule 5.14    Taxes      Schedule 5.16    Litigation     
Schedule 5.17    Employee Benefit Plans      Schedule 5.18    Employment
Disputes and Labor Grievances      Schedule 5.20    Business Names      Schedule
5.22    Environmental      Schedule 9.8(c)    Opined Contracts

Exhibits:

               Exhibit A    Form of Assignment of Stellar Propane Interest     
Exhibit B    Form of Promissory Note      Exhibit C    Form of Noncompetition
Agreement      Exhibit D    Form of Sellers’ Closing Certificate      Exhibit E
   Form of Sellers’ Solvency Certificate      Exhibit F-1    Form of Assignment
of General Partner Interest      Exhibit F-2    Form of Assignment of Limited
Partner Interest      Exhibit G    Form of Buyer’s Closing Certificate

 

iv



--------------------------------------------------------------------------------

 

INTEREST PURCHASE AGREEMENT

 

This Interest Purchase Agreement is entered into on November 18, 2004, among
Star Gas Partners, L.P., a Delaware limited partnership (the “Partnership”),
Star Gas LLC, a Delaware limited liability company (the “General Partner”,
together with the Partnership, the “Sellers”), Inergy Propane, LLC, a Delaware
limited liability company (“Buyer”), and, solely for purposes of Sections 8.9
and 8.15 and Article 15, Inergy, L.P., a Delaware limited partnership
(“Guarantor”).

 

The Sellers desire to sell, and Buyer desires to purchase, all of the propane
business of Star Gas Propane, L.P., a Delaware limited partnership (the
“Operating Company”), and Stellar Propane Service Corp., a New York corporation.
Through a series of steps described in this Agreement, the Sellers and their
affiliates will sell to Buyer and its affiliates, and Buyer and its affiliates
will purchase from the Sellers and their affiliates, all of the ownership
interests in the Operating Company and Stellar Propane Service Corp.

 

Therefore, the parties hereby agree as follows:

 

ARTICLE 1. DEFINITIONS

 

1.1 Certain Terms Defined. In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings assigned to them in this
Section 1.1:

 

“1060 Forms” has the meaning set forth in Section 3.4.

 

“2004 Financials” means the unaudited financial statements of the Operating
Company and Stellar Propane for the fiscal year ended September 30, 2004.

 

“Acquisition Agreement” has the meaning set forth in Section 8.8(d).

 

“Acquisition Proposal” means (i) any tender or exchange offer involving the
Sellers, the Operating Company or Stellar Propane, (ii) any proposal for a
merger, consolidation or other business combination involving the Sellers, the
Operating Company or Stellar Propane, (iii) any proposal or offer to acquire in
any manner a substantial equity interest in the Sellers, the Operating Company
or Stellar Propane, (iv) any proposal or offer to acquire in any manner a
substantial portion of the Business or the assets associated with the Business,
(v) any proposal or offer with respect to any recapitalization or restructuring
(whether of equity or debt or a combination thereof) with respect to the
Sellers, the Operating Company or Stellar Propane, or (vi) any proposal or offer
with respect to any other transaction similar to any of the foregoing with
respect to the Sellers, the Operating Company or Stellar Propane; provided,
however that the term “Acquisition Proposal” does not include any proposal or
offer to acquire in any manner all or substantially all of the heating oil
business of Star/Petro or its subsidiaries (other than Stellar Propane) or the
assets associated with such heating oil business.

 

“Acquisition Proposal Interest” has the meaning set forth in Section 8.8(a).

 

“Adjustment Dispute Notice” has the meaning set forth in Section 3.2(c).

 

1



--------------------------------------------------------------------------------

“Affiliate” means “affiliate” and “associate” as such terms are defined in Rule
405 of the Securities Act.

 

“Agreement” or “this Agreement” means this Interest Purchase Agreement, as
amended from time to time by the parties, together with all of its schedules and
exhibits.

 

“Benefit Plans” has the meaning set forth in Section 5.17(a).

 

“Business” means the business of the Operating Company and Stellar Propane with
respect to the following: (i) marketing, distributing, storing, transporting and
selling propane gas on a retail or wholesale basis; (ii) selling, servicing and
installing parts, appliances, supplies and equipment related to propane gas on a
retail basis, including heating and cooking appliances; (iii) marketing,
distributing, leasing, storing, transporting and selling bottled water and water
conditioning equipment; (iv) marketing, distributing, storing, transporting and
selling heating oil and other distillates, but only to the extent such
activities are carried on by assets reported in the Propane Business Financials;
and (v) performing services ancillary to those described in clauses (i), (ii),
(iii) or (iv).

 

“Buyer’s Damage Estimate” has the meaning set forth in Section 9.14(a).

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.

 

“Chase Refinancing Proposal” has the meaning set forth in Section 8.8(a).

 

“Claim Notice” has the meaning set forth in Section 11.4(a).

 

“Closing” means the assignment by the General Partner to the New Buyer GP of the
General Partner Interest, the assignment by the Partnership to Buyer of the
Limited Partner Interest, the payment by Buyer and the New Buyer GP of the
consideration set forth in this Agreement and the consummation of the
transactions contemplated by this Agreement.

 

“Closing Date” means the date of the Closing established pursuant to Section
4.1.

 

“Closing Date Balance Sheet” has the meaning set forth in Section 3.2(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Bargaining Agreements” has the meaning set forth in Section 5.19(a).

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Confidentiality Agreement” means the letter agreement, dated October 25, 2004,
among the Sellers and Inergy, L.P. relating to certain confidentiality
obligations of the parties thereto.

 

“Contracts and Other Agreements” means all contracts, agreements,
understandings, indentures, notes, bonds, loans, instruments, leases, subleases,
mortgages, franchises, licenses, commitments or binding arrangements, express or
implied, oral or written.

 

2



--------------------------------------------------------------------------------

“Damages” has the meaning set forth in Section 11.1.

 

“Damages Notice” has the meaning set forth in Section 9.14(a).

 

“Documents and Other Papers” means any document, agreement, instrument,
certificate, notice, consent, affidavit, letter, telegram, telex, statement,
file, computer disk, microfiche or other document in electronic format,
schedule, exhibit or any other paper whatsoever, in each case, in the possession
or under the control of the Sellers or their Affiliates.

 

“Environmental Assessments” has the meaning set forth in Section 8.17.

 

“Environmental Laws” has the meaning set forth in Section 5.22(d).

 

“Equity Security” means “equity security” as such term is defined in Rule 405 of
the Securities Act.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” has the meaning set forth in Section 5.17(a).

 

“Estimated Working Capital Payment” has the meaning set forth in Section 3.2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Subsidiaries” means Star/Petro, Petro Holdings, Inc., a Minnesota
corporation, and all direct and indirect subsidiaries of Petro Holdings, Inc.

 

“Facility” has the meaning set forth in Section 5.22(b).

 

“GAAP” means United States generally accepted accounting principles consistently
applied.

 

“General Partner Interest” means the entire general partner interest in the
Operating Company, including all right, title and interest of the General
Partner as a general partner in the Operating Company under applicable Law,
under the Operating Company’s certificate of limited partnership and amended and
restated agreement of limited partnership, and otherwise, including all of the
General Partner’s percentage interest (being 0.01%) and capital account in the
Operating Company and all economic, voting, consensual and other rights relating
thereto.

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States or
any state, county, city or other political subdivision or similar governing
entity, and including any governmental, quasi-governmental or non-governmental
body administering, regulating or having general oversight over the Business,
any of the assets associated with the Business, the General Partner Interest,
the Limited Partner Interest or the Stellar Propane Interest.

 

“Hazardous Substances” has the meaning set forth in Section 5.22(a).

 

3



--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Indebtedness” means all indebtedness, liabilities and obligations, now existing
or hereafter arising, for money borrowed (excluding any Capital Lease) by the
Operating Company or Stellar Propane, or any contingent liability for or
guaranty by the Operating Company or Stellar Propane of any obligation of any
other Person (including the pledge of any collateral or grant of any security
interest by the Operating Company or Stellar Propane in any property as security
for any such liability, guaranty or obligation) whether or not any of the
foregoing is evidenced by any note, indenture, guaranty or agreement.

 

“Indemnified Party” has the meaning set forth in Section 11.4.

 

“Indemnifying Party” has the meaning set forth in Section 11.4.

 

“Intercompany Agreements” means all Contracts and Other Agreements between or
among the Sellers, the Operating Company, Stellar Propane, any Excluded
Subsidiary or any of their respective Affiliates that relate to or arise out of
the Business or the assets associated with the Business.

 

“IRS” means the United States Internal Revenue Service.

 

“Knowledge” encompasses all facts and information that are either (A) within the
actual knowledge of Irik P. Sevin, Joseph P. Cavanaugh, Richard Ambury or Donald
Rainey or (B) that should have been known to such individuals in the exercise of
reasonable care and after due inquiry.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any Governmental Authority.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), investigations or governmental
proceedings before any Governmental Authority.

 

“Licensed Mark” has the meaning set forth in Section 8.7.

 

“Lien” means any lien, pledge, claim, charge, mortgage, deed of trust, security
interest or encumbrance of any nature whatsoever.

 

“Limited Partner Interest” means the entire limited partner interest in the
Operating Company, including all right, title and interest of the Partnership as
a limited partner in the Operating Company under applicable Law, under the
Operating Company’s certificate of limited partnership and amended and restated
agreement of limited partnership, and otherwise, including all of the
Partnership’s percentage interest (being 99.99%) and capital account in the
Operating Company, and all economic, voting, consensual and other rights
relating thereto.

 

“Material Adverse Effect” means with respect to the consequences of any event,
fact or circumstance (including the occurrence or non-occurrence of any event,
fact or circumstance) applicable to the Operating Company or Stellar Propane,
that such event, fact or circumstance

 

4



--------------------------------------------------------------------------------

has caused or is reasonably likely to cause, directly, indirectly or
consequentially, singly or in the aggregate with all such events, facts and
circumstances, a material adverse effect on the assets, liabilities, financial
condition, operating results or operations of the Business.

 

“Material Contract” means any Contracts and Other Agreements, if it involves,
relates to or affects the Business and if any one or more of the following
applies: (i) it involves, or may reasonably be expected to involve, the payment
or receipt of $250,000 or more (whether in cash or in goods or services of an
equivalent value) over its term, including renewal options, or $250,000 during
any one year, (ii) it imposes material restrictions on the conduct of the
Business, including any noncompetition agreement or territorial restriction,
(iii) it involves (A) the future purchase or sale of propane at a fixed price,
other than retail propane customer sales contracts, (B) any hedge arrangement
relating to propane, or (C) any other derivative financial instrument relating
to propane, (vii) it is a collective bargaining or other labor union contract,
or (iv) it provides for severance, retention, change in control or other similar
payments; but does not include the Promissory Note.

 

“Merger” means the merger of Stellar Propane into a newly-formed Delaware
limited liability company in accordance with the requirements of Section 2.1.

 

“Multiemployer Plan” has the meaning set forth in Section 5.17(f).

 

“Multiple Employer Plan” has the meaning set forth in Section 5.17(f).

 

“New Buyer GP” has the meaning set forth in Section 2.4.

 

“Noncompetition Agreement” has the meaning set forth in Section 4.4.

 

“Notice Period” has the meaning set forth in Section 11.4(a).

 

“One-Month LIBOR Rate” means the rate per annum determined by Buyer’s bank
lender equal to the one-month London interbank offered rate for United States
dollars, as of December 1, 2004, as reflected in the “Money Rates” section of
The Wall Street Journal or by Bloomberg, Telerate or any other financial news
services (electronic or otherwise) used by Buyer’s bank lender from time to time
in accordance with commercially reasonable industry standards. The One-Month
LIBOR Rate will remain fixed for the month of December, 2004.

 

“Organizational Documents” of an entity means (A) (i) if a corporation, its
articles of incorporation or certificate of incorporation, as the case may be,
and bylaws, (ii) if a limited liability company, its certificate of formation or
articles of organization, as the case may be, and limited liability company
agreement or operating agreement, as the case may be, (iii) if a limited
partnership, its certificate of limited partnership and agreement of limited
partnership, and (B) any other Contracts and Other Agreements relating to the
creation, formation, organization, governance or ownership of such entity.

 

“Permitted Liens” means (i) Liens for current Taxes not yet due and payable or
for Taxes the validity of which is being contested in good faith and for which
adequate reserves have been established in accordance with GAAP, (ii) Liens that
will be discharged on or prior to the Closing Date, (iii) Laws, ordinances and
regulations affecting building use and occupancy or

 

5



--------------------------------------------------------------------------------

reservations of interest in title (collectively, “Property Restrictions”)
imposed or promulgated by Law or any Governmental Authority with respect to Real
Property, including zoning regulations, provided they do not, individually or
collectively, materially interfere with the present use of the applicable Real
Property, (iv) Liens, Property Restrictions, rights-of-way or easements and
written agreements of record, copies of which have been furnished to Buyer,
provided they do not, individually or collectively, materially interfere with
the present use of the applicable Real Property, (v) mechanics’, carriers’,
workmen’s, repairmen’s or similar types of Liens, if any, that do not,
individually or collectively, materially detract from the value of or,
individually or collectively, materially interfere with the present use of any
Real Property subject thereto or affected thereby and that have arisen or been
incurred in the ordinary course of business and not related to Indebtedness, and
(iv) Liens and minor title defects that do not, individually or collectively,
materially detract from the value or, individually or collectively, materially
interfere with the present use of the asset subject thereto.

 

“Person” means a natural person, partnership, limited partnership, corporation,
limited liability company, trust, labor union, Governmental Authority and any
other legal entity.

 

“Promissory Note” has the meaning set forth in Section 2.2.

 

“Propane Business Financials” means the audited financial statements of the
Operating Company and Stellar Propane for the fiscal years ended September 30,
2002 and September 30, 2003, and the 2004 Financials.

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Real Property” has the meaning set forth in Section 5.10(a).

 

“Referral Firm” has the meaning set forth in Section 3.2(c).

 

“Release” has the meaning set forth in Section 5.22(a).

 

“Representatives” means, with respect to a Person, such Person’s officers,
directors, employees, investment bankers, brokers, attorneys, accountants,
consultants and other agents.

 

“Retained Propane Assets” means those assets that are (i) engaged in the propane
business on the date of this Agreement, (ii) owned by an Excluded Subsidiary on
the date of this Agreement, (iii) reported in the financial statements contained
in the Partnership’s SEC Reports under the Partnership’s Heating Oil Segment and
(iv) are located at any of the following branch locations: Hacketstown, New
Jersey; Middletown, New York; Douglasville, Pennsylvania; or Mt. Joy,
Pennsylvania.

 

“SEC Reports” means all reports required to be filed by the Partnership under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, since September 30, 2002.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Star/Petro” means Star/Petro, Inc., a Minnesota corporation.

 

6



--------------------------------------------------------------------------------

“Star/Petro Distribution” means the distribution by the Operating Company of all
of the shares in Star/Petro to the Partnership and the General Partner as
described in Section 2.3.

 

“Stellar Propane” means, prior to the Merger, Stellar Propane Service Corp., a
New York corporation, and subsequent to the Merger, Stellar Propane Service,
LLC, a Delaware limited liability company into which Stellar Propane Service
Corp. has been merged.

 

“Stellar Propane Interest” means the entire capital stock (prior to the Merger)
or limited liability company interest (after the Merger) in Stellar Propane,
including all right, title and interest as a member and manager of Stellar
Propane under applicable Law, under Stellar Propane’s articles of incorporation
(prior to the Merger), certificate of formation (after the Merger), bylaws
(prior to the Merger) and limited liability company agreement (after the
Merger), and otherwise, including all of Star/Petro’s percentage interest (being
100%) and capital account in Stellar Propane, and all economic, voting,
consensual and other rights relating thereto.

 

“Superior Proposal” has the meaning set forth in Section 8.8(c).

 

“Tax” or “Taxes” has the meaning set forth in Section 5.14(a).

 

“Tax Partnership” has the meaning set forth in Section 5.14(j).

 

“Tax Returns” has the meaning set forth in Section 5.14(a).

 

“Termination Fee” has the meaning set forth in Section 8.8(e).

 

“Transition Services Agreement” has the meaning set forth in Section 4.5.

 

“Unsatisfied Conditions” has the meaning set forth in Section 9.14(a).

 

“WARN” has the meaning set forth in Section 5.17(k).

 

“Working Capital” has the meaning set forth in Section 3.2(a).

 

1.2 Certain Interpretive Matters. In construing this Agreement, it is the intent
of the parties that:

 

(a) no consideration may be given to the captions of the sections or
subsections, or to the Table of Contents, all of which are inserted for
convenience in locating the provisions of this Agreement and not as an aid in
its construction;

 

(b) no consideration may be given to the fact or presumption that one party had
a greater or lesser hand in drafting this Agreement;

 

(c) examples are not be construed to limit, expressly or by implication, the
matter they illustrate;

 

(d) the word “includes” and its derivatives means “includes, but is not limited
to,” and corresponding derivative expressions;

 

7



--------------------------------------------------------------------------------

(e) a defined term has its defined meaning throughout this Agreement and each
exhibit and schedule to this Agreement, regardless of whether it appears before
or after the place where it is defined;

 

(f) the meanings of the defined terms are applicable to both the singular and
plural forms thereof;

 

(g) all references to prices, values or monetary amounts refer to United States
dollars;

 

(h) all references to articles, sections, paragraphs, clauses, exhibits or
schedules refer to articles, sections, paragraphs and clauses of this Agreement,
and to exhibits or schedules attached to this Agreement, unless expressly
provided otherwise;

 

(i) each exhibit and schedule to this Agreement is a part of this Agreement and
references to the term “Agreement” are deemed to include each such exhibit and
schedule to this Agreement except to the extent that the context indicates
otherwise, but if there is any conflict or inconsistency between the main body
of this Agreement and any exhibit or schedule, the provisions of the main body
of this Agreement will prevail;

 

(j) the words “this Agreement,” “herein,” “hereby,” “hereunder,” and words of
similar import refer to this Agreement as a whole and not to any particular
article, section or other subdivision, unless expressly so limited;

 

(k) the word “or” is disjunctive but not necessarily exclusive; and

 

(l) all references to agreements or Laws are deemed to refer to such agreements
or Laws as amended or as in effect at the applicable time.

 

ARTICLE 2. PURCHASE OF OPERATING COMPANY AND STELLAR PROPANE

 

2.1 Stellar Propane Merger.

 

(a) Prior to the Closing, the Sellers will cause Star/Petro and Stellar Propane
to take all required corporate and shareholder action to cause Stellar Propane
to be merged with and into a newly-formed Delaware limited liability company in
accordance with the provisions of Section 18-209 of the Delaware Limited
Liability Company Act, with the resulting entity to have the name “Stellar
Propane Service, LLC”. Prior to the Merger, the Sellers will provide a copy of
the certificate of formation and limited liability company agreement that will
become the Organizational Documents of Stellar Propane after the Merger, which
certificate of formation and limited liability company agreement must be in form
and substance satisfactory to Buyer. The Sellers will cause the Merger to be
completed in accordance with the following terms, and will provide evidence of
the effectiveness of the Merger to Buyer:

 

(i) No action will be taken by the Sellers that will result in or require
Stellar Propane to wind up its affairs or pay its liabilities and distribute its
assets, it being intended that the limited liability company will continue to
operate in the ordinary course of business and consistent with past practice;

 

8



--------------------------------------------------------------------------------

(ii) The Sellers covenant that Stellar Propane will not elect to be treated as a
corporation for federal Tax purposes.

 

(b) The Sellers will prepare or cause to be prepared and file or cause to be
filed all Tax Returns for the Operating Company and Stellar Propane (including
any consolidated or combined Tax Returns in which Stellar Propane’s income is
included) for all periods ending on or prior to the Closing Date that are to be
filed after the Closing Date. The Sellers will permit Buyer to review and
comment on each such Tax Return described in the preceding sentence prior to
filing. To the extent permitted by applicable Law, the Sellers will include (and
will cause Star/Petro to include) any income, gain, loss, deduction or other Tax
items for such periods on their respective Tax Returns and with the Schedule
K-1s prepared by the Sellers for such periods. The Sellers have paid or will pay
any and all Taxes attributable to the Operating Company and Stellar Propane for
taxable years or periods ending on or before the Closing Date, including all
Taxes attributable to the Merger. The Sellers and Star/Petro have paid or will
pay all Taxes applicable to, arising out of or in connection with their
allocable share of profits, income, gain or other taxable receipts or payments
from the Operating Company for any period or portion thereof, through and
including the Closing Date and the Merger. For this purpose, the Taxes of the
Sellers in the Operating Company and Stellar Propane will be computed based on
the taxable period of such entities ending as of the close of business on the
Closing Date after the Merger and the sale of the Stellar Propane Interest, and,
in each case, if such Taxes are income Taxes, such income Taxes will be computed
by determining the items of income, expense, deduction loss or credit on a
“closing of the books” basis as of the end of the Closing Date.

 

2.2 Sale of Stellar Propane to the Operating Company. Prior to the Closing (but
after the Merger), the Sellers will cause Star/Petro to sell, transfer, assign,
grant, bargain, deliver and convey all of the Stellar Propane Interest to the
Operating Company pursuant to an assignment substantially in the form of Exhibit
A in exchange for a promissory note payable by the Operating Company to
Star/Petro in the amount of $75,000,000, substantially in the form of Exhibit B
(the “Promissory Note”). Star/Petro will sell, transfer, assign, grant, bargain,
deliver and convey to the Operating Company all right, title and interest in and
to the Stellar Propane Interest, free and clear of any and all Liens and without
any condition or restriction on transferability except for those conditions or
restrictions contained in Stellar Propane’s certificate of formation and limited
liability company agreement.

 

2.3 Star/Petro Distribution. Prior to the Closing (but after the sale of the
Stellar Propane Interest contemplated by Section 2.2), the Sellers will cause
the Operating Company to transfer, distribute, convey and assign all of the
shares of stock in Star/Petro to the Partnership and the General Partner in
proportion to their respective percentage interests in the Operating Company.

 

2.4 Creation of New Buyer GP; Purchase of General Partner Interest. Prior to the
Closing, Buyer will form a new Delaware limited liability company, wholly-owned
by Buyer (the “New Buyer GP”). At the Closing, the General Partner will sell and
assign the General Partner Interest to the New Buyer GP, and the New Buyer GP
will purchase the General Partner Interest from the General Partner.

 

9



--------------------------------------------------------------------------------

2.5 Purchase of Limited Partner Interest. At the Closing, the Partnership will
sell and assign the Limited Partner Interest to Buyer, and Buyer will purchase
the Limited Partner Interest from the Partnership.

 

ARTICLE 3. PURCHASE PRICE

 

3.1 Aggregate Purchase Price. The aggregate purchase price (the “Purchase
Price”) for the General Partner Interest and the Limited Partner Interest is (A)
plus (B) where (A) is $475,000,000, as adjusted pursuant to Section 3.2, and (B)
is an amount equal to interest on $475,000,000 at the rate equal to the
One-Month LIBOR Rate plus 200 basis points for each day from December 1, 2004 up
to, but not including, the Closing Date. The $475,000,000 under (A) is to be
paid at the Closing in the amounts set forth below, and the amount under (B)
will be paid at the Closing in the same proportion as the amounts set forth
below. If Buyer retains any portion of the Purchase Price pursuant to Section
9.14, then such reduction will be made in the same proportion as the amounts set
forth below.

 

(a) $47,500 to the General Partner in exchange for the General Partner Interest;
and

 

(b) $474,952,500 to the Partnership in exchange for the Limited Partner
Interest.

 

3.2 Working Capital Adjustment.

 

(a) Buyer will pay to the Sellers an amount equal to $9,500,000 (the “Estimated
Working Capital Payment”), as a working capital adjustment to the Purchase
Price, based upon an expected level of Working Capital as of November 30, 2004
of $15,000,000. The Estimated Working Capital Payment will be paid by Buyer to
the Sellers at the Closing. Thereafter, the Purchase Price will be further
increased or decreased in an amount equal to the amount by which Working Capital
reflected on the Closing Date Balance Sheet exceeds or is less than $15,000,000.
“Working Capital” means the net aggregate dollar amount of current assets
(including the long term portion of accounts receivable) less current
liabilities (excluding the current portion of long-term debt and accrued
interest, intercompany liabilities and all borrowings for working capital
purposes) of the Operating Company and Stellar Propane on a consolidated basis,
as determined in accordance with GAAP and on a basis consistent with the
financial statements of the Partnership included in the SEC Reports and the
Propane Business Financials.

 

(b) Within 60 days after the Closing Date, Buyer will prepare and deliver to the
Sellers a consolidated balance sheet of the Operating Company and Stellar
Propane as of November 30, 2004 (the “Closing Date Balance Sheet”). The Closing
Date Balance Sheet will be prepared in accordance with GAAP and on a basis
consistent with the financial statements of the Partnership included in the SEC
Reports and the Propane Business Financials. The Closing Date Balance Sheet will
attach Buyer’s calculation of the adjustments required to the Purchase Price
pursuant to Section 3.2(a). The Sellers and their Representatives may review all
work papers and other supporting documentation used by Buyer in or relevant to
the creation of the Closing Date Balance Sheet, and may make reasonable
inquiries of Buyer’s Representatives,

 

10



--------------------------------------------------------------------------------

during the 60 day period in which Buyer is preparing the Closing Date Balance
Sheet and for a period of 30 days after receipt of the Closing Date Balance
Sheet.

 

(c) The Closing Date Balance Sheet will become final and binding upon the
Sellers for purposes of calculating the adjustment to the Purchase Price
hereunder 30 days after delivery thereof to the Sellers unless the Sellers
within such time period deliver written notice to Buyer of their disagreement as
to any item included in the Closing Date Balance Sheet or in Buyer’s calculation
of the adjustment to the Purchase Price required under this Section 3.2 (an
“Adjustment Dispute Notice”). Any such Adjustment Dispute Notice must specify in
reasonable detail the nature of such disagreement and the basis and supporting
evidence for the Sellers’ position with respect to the disputed items. The
parties will attempt in good faith for a period of ten days following the date
of the Adjustment Dispute Notice to resolve any disagreement and, if they are
unable to do so within such period, will submit the disputed items to an
independent accounting firm of national reputation (the “Referral Firm”), whose
decision with respect to the matters disputed in the Adjustment Dispute Notice
will be final and binding. The Referral Firm will render its decision with
respect to such matters within 30 days after they are submitted to it. The
parties will promptly provide all information and documents within their
respective possession that the Referral Firm, in its sole discretion, considers
necessary or desirable in order to make its decision with respect to the
disputed matters. The fees and expenses of the Referral Firm will be borne
equally by the Sellers and Buyer.

 

(d) Within five days after the Closing Date Balance Sheet is finally determined
either through agreement of the parties or through submission to the Referral
Firm as described in Section 3.2(c), Buyer will pay to the Sellers (in the same
proportion as the payments made pursuant to Section 3.1) or the Sellers will pay
to Buyer, as the case may be, by wire transfer the net amount owed pursuant to
the Purchase Price adjustment provisions of this Section 3.2.

 

3.3 Results of Interim Operations. The parties desire to effect the transaction
contemplated by this Agreement solely for purposes of economic effect and for
accounting treatment as if the Closing occurred at 11:59 p.m. on November 30,
2004. In order to more fully accomplish such economic effect, after November 30,
2004, the Sellers will cause the Operating Company and Stellar Propane to
refrain from making any distributions (in cash or otherwise) to their respective
partners, shareholders or members or make any capital contribution to a
subsidiary other than the Star/Petro Distribution. In addition, the Sellers
will, on or prior to the Closing Date, reimburse the Operating Company and
Stellar Propane for all amounts paid (whether of interest, principal, fees,
prepayment costs, make-whole premiums or other similar costs) during the month
of December, 2004 by either the Operating Company or Stellar Propane relating to
Indebtedness (including borrowings for working capital purposes) or relating to
payments made under Intercompany Agreements excluding payments for actual goods
or services provided consistent with past practices.

 

3.4 Allocation of Purchase Price. The Purchase Price and any liabilities of the
Sellers attributable to the General Partner Interest, the Limited Partner
Interest or the Stellar Propane Interest will be allocated among the assets of
the Operating Company and Stellar Propane in accordance with the rules under
Sections 734(b), 751, 755 and 1060 of the Code and in accordance with the
attached Schedule 3.4, and Buyer and the Sellers will file any informational
statements or forms required by Law. Unless otherwise required by Law, Buyer and
the Sellers

 

11



--------------------------------------------------------------------------------

will act, and will cause their respective Affiliates and Representatives to act,
in accordance with the relevant Tax Returns or similar filings (including any
forms or reports required to be filed pursuant to Section 1060 of the Code (the
“1060 Forms”)), to cooperate in the preparation of any 1060 Forms, to file such
1060 Forms in the manner required by law and not to take any position
inconsistent with Schedule 3.4 upon examination of any Tax refund or refund
claim, in any Legal Proceeding or otherwise. The parties will amend Schedule 3.4
upon determining the Purchase Price adjustment pursuant to Section 3.2.

 

ARTICLE 4. CLOSING

 

4.1 Closing Date. The Closing will take place at the offices of Vinson & Elkins
L.L.P., 666 Fifth Avenue, 26th Floor, New York, New York, on December 17, 2004,
or on the first business day thereafter after the last of the conditions
precedent set forth in Articles 9 and 10 has been satisfied or waived, unless
the parties agree to another date (such time of Closing is referred to as the
“Closing Date”). Except as contemplated by Section 3.3, the Closing will be
effective as of 12:01 a.m. on the Closing Date.

 

4.2 Transfers of Interests. At the Closing, the General Partner will sell,
transfer, assign, grant, bargain, deliver and convey to the New Buyer GP (or one
or more of its designees) all right, title and interest in and to the General
Partner Interest, free and clear of any and all Liens and without any condition
or restriction on transferability except for those conditions or restrictions
contained in the Operating Company’s amended and restated agreement of limited
partnership. At the Closing, the Partnership will sell, transfer, assign, grant,
bargain, deliver and convey to Buyer (or one or more of its designees) all
right, title and interest in and to the Limited Partner Interest, free and clear
of any and all Liens and without any condition or restriction on transferability
except for those conditions or restrictions contained in the Operating Company’s
amended and restated agreement of limited partnership. The transactions
contemplated by this Section 4.2 will be effected or evidenced by delivery to
Buyer of bills of sale, assignments and other documents of transfer acceptable
in form and substance to Buyer.

 

4.3 Payments by Buyer. Subject to the terms and conditions of this Agreement, at
the Closing, Buyer will pay the Purchase Price by wire transfer in accordance
with Section 3.1.

 

4.4 Noncompetition Agreement. At the Closing, the Sellers will enter into a
noncompetition agreement with Buyer in the form of Exhibit C (the
“Noncompetition Agreement”).

 

4.5 Transition Services Agreement. At the Closing, the Sellers and one or more
of their Affiliates, on the one hand, and Buyer, the Operating Company and
Stellar Propane, on the other hand, will enter into a transition services
agreement relating to certain shared facilities and ancillary services to be
provided to each other, in form and substance acceptable to the Sellers and
Buyer (the “Transition Services Agreement”).

 

4.6 Cessation of Use of Name. Promptly after the Closing, Buyer will cause the
Operating Company to change its legal name so that there is no longer any
reference therein to the name “Star Gas” or any variation, derivation or
abbreviation thereof and, in connection therewith, Buyer will cause the
Operating Company to promptly file all necessary certificates

 

12



--------------------------------------------------------------------------------

with the Delaware Secretary of State and other Governmental Authorities to
accomplish such name change.

 

4.7 Sales and Transfer Taxes. The Sellers, on the one hand, and Buyer, on the
other hand, will each be responsible for and agree to pay when due 50% of all
sales, use, stamp and transfer taxes arising out of the transfer of the General
Partner Interest, the Limited Partner Interest and the Stellar Propane Interest
by the Sellers and the other transactions contemplated by this Agreement.

 

ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF SELLER

 

The Sellers hereby, jointly and severally, represent and warrant to Buyer, both
as of the date of this Agreement and, for purposes of Articles 9 and 11, as of
the Closing Date, as follows:

 

5.1 Organization; Due Qualification.

 

(a) Schedule 5.1 contains a complete and accurate list for the Operating Company
and Stellar Propane of its name, its jurisdiction of incorporation, organization
or formation, as applicable, and other jurisdictions in which it is authorized
to do business. Except for any administrative filings of Stellar Propane
necessary as a result of the Merger, each of the Sellers, the Operating Company
and Stellar Propane is duly incorporated, organized or formed, as applicable,
validly existing and in good standing under the Laws of the jurisdiction of
incorporation, organization or formation set forth on Schedule 5.1, and has all
requisite power and authority to own, operate and lease its assets and to
conduct its business as and where such business is now conducted. The Operating
Company has no direct subsidiaries other than Star/Petro. On the Closing Date,
the Operating Company will have no subsidiaries other than Stellar Propane.
Stellar Propane has no subsidiaries.

 

(b) Except for any administrative filings of Stellar Propane necessary as a
result of the Merger, the Operating Company and Stellar Propane are duly
qualified to do business and are in good standing under the Laws of each
jurisdiction in which the nature of their businesses or of the properties owned
or leased by them makes such qualification necessary.

 

(c) The Sellers have previously delivered to Buyer accurate and complete copies
of all of the Organizational Documents of the Operating Company and Stellar
Propane, as currently in effect.

 

5.2 Authority; Binding Effect. The Sellers have the right, power, authority and
capacity to execute and deliver this Agreement and all other agreements
contemplated by this Agreement to be entered into by them, to perform the
obligations hereunder and thereunder on their part to be performed and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the Sellers of this Agreement and all other agreements and documents
contemplated hereby to be entered into by them and the performance by the
Sellers of their respective obligations to be performed hereunder and thereunder
have been duly approved by all necessary action, and no further approvals are
required by the officers, directors, unitholders, partners, members or managers
of the Sellers or any other Person in connection therewith. This Agreement
constitutes, and when duly executed and delivered, all other agreements
contemplated hereby to be entered into by the Sellers will constitute, the
legal, valid

 

13



--------------------------------------------------------------------------------

and binding obligations of the Sellers, enforceable against the Sellers in
accordance with their terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other similar Laws relating to or
affecting creditors’ rights generally and to general equity principles (whether
such enforceability is considered in a proceeding at law or in equity).

 

5.3 No Creation of Violation, Default, Breach or Encumbrance. The execution,
delivery and performance of this Agreement by the Sellers do not, and the
consummation by the Sellers of the transactions contemplated by this Agreement
will not (i) violate (A) any statute, rule or regulation to which the Sellers,
the Operating Company or Stellar Propane are subject or (B) any order, writ,
injunction, decree, judgment or ruling of any Governmental Authority to which
the Sellers, the Operating Company or Stellar Propane are subject, (ii) subject
to the adoption of the amendments contemplated by Section 8.16 prior to the
Closing, conflict with or violate any provision of the Organizational Documents
of the Sellers, the Operating Company or Stellar Propane, or (iii) except for
those consents of the Operating Company and Stellar Propane relating to the
Business that will be obtained prior to the Closing, require the consent of any
Person (including any debt holder) or result in the breach of or constitute a
default (or an event that, with notice or lapse of time or both, would
constitute a default) under, violate, conflict with, breach or give rise to any
right of termination, cancellation or acceleration of, or to a loss of benefit
to which the Sellers, the Operating Company or Stellar Propane are entitled,
under (A) any mortgage, indenture, note or other instrument or obligation for
the payment of money or any Contracts or Other Agreement, in each case, to which
the Sellers, the Operating Company or Stellar Propane are a party, or (B) any
governmental licenses, authorizations, permits, consents or approvals required
for the Sellers, the Operating Company or Stellar Propane to own, license or
lease and operate their respective properties or to conduct their respective
businesses as presently conducted by them.

 

5.4 No Present Default. Except as disclosed in Schedule 5.4, all Material
Contracts to which the Operating Company or Stellar Propane are a party are
valid and in full force and effect and constitute legal, valid and binding
obligations of the Operating Company or Stellar Propane, as applicable. Except
as disclosed in Schedule 5.4, none of the Operating Company or Stellar Propane
are in default under or in breach of any Material Contract, and to the Knowledge
of the Sellers, no other parties to any Material Contract is in default
thereunder or in breach thereof; and no event has occurred that, with the
passage of time or the giving of notice, would constitute such a breach or
default by the Sellers or, to the Knowledge of the Sellers, by any such other
party; no claim of default thereunder have been asserted or, to the Knowledge of
the Sellers, threatened.

 

5.5 Equity Interests.

 

(a) The Limited Partner Interest is the only Equity Security in the Operating
Company. The Stellar Propane Interest is the only Equity Security in Stellar
Propane.

 

(b) The General Partner owns beneficially and of record the General Partner
Interest and at the Closing the General Partner Interest will be transferred by
the General Partner to the New Buyer GP free and clear of all Liens and without
any condition or restriction on transferability except for those conditions or
restrictions contained in the Operating Company’s amended and restated agreement
of limited partnership. The Partnership owns beneficially and

 

14



--------------------------------------------------------------------------------

of record the Limited Partner Interest and at the Closing the Limited Partner
Interest will be transferred by the Partnership to Buyer free and clear of all
Liens and without any condition or restriction on transferability except for
those conditions or restrictions contained in the Operating Company’s amended
and restated agreement of limited partnership. Star/Petro owns beneficially and
of record all of the Equity Securities in Stellar Propane and, pursuant to
Section 2.2, the Stellar Propane Interest will be transferred by Star/Petro to
the Operating Company free and clear of all Liens and without any condition or
restriction on transferability.

 

(c) Neither the General Partner Interest nor the Limited Partner Interest are
represented by a certificate or other instrument of title. On the Closing Date,
the Stellar Propane Interest will not be represented by a certificate or other
instrument of title.

 

(d) All of the outstanding Equity Securities of the Operating Company and
Stellar Propane have been duly authorized and validly issued and are fully paid
and nonassessable (except to the extent such nonassessability may be affected by
Sections 17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership
Act or, following the Merger, Sections 18-607 and 18-804 of the Delaware Limited
Liability Company Act). There are no Contracts or Other Agreements (including
any preemptive rights, subscriptions, options, warrants, calls, commitments or
any similar rights) relating to the issuance, sale, or transfer of any Equity
Securities of the Operating Company or Stellar Propane except as are contained
in the Organizational Documents of such entities. None of the outstanding Equity
Securities of the Operating Company or Stellar Propane was issued in violation
of the Securities Act or any other applicable Laws or any order, writ,
injunction or decree of any Governmental Authority. Neither the Operating
Company nor Stellar Propane owns, or has any Contract or Other Agreement
(including any subscription, option, warrant, call, commitment or any similar
rights) to acquire, any Equity Securities of any Person.

 

5.6 Approvals, Licenses and Authorizations.

 

(a) Except as required by the HSR Act or contemplated by this Agreement and
except for any administrative filings of Stellar Propane necessary as a result
of the Merger, no (i) order, license, consent, waiver, authorization or approval
of, or (ii) exemption by, or (iii) giving of notice to, or (iv) registration
with or the taking of any other action in respect of, any Person not a party to
this Agreement, and no filing, recording, publication or registration in any
public office or any other place, in each case is, necessary on behalf of the
Sellers, the Operating Company or Stellar Propane (x) to authorize the Sellers’
execution, delivery and performance of this Agreement or any other agreement,
document or instrument contemplated by this Agreement to be executed and
delivered by the Sellers, (y) to authorize the consummation by the Sellers of
the transactions contemplated hereby or thereby, or (z) for the legality,
validity, binding effect or enforceability with respect to the Sellers, the
Operating Company or Stellar Propane of any of the foregoing.

 

(b) Except for any administrative filings of Stellar Propane necessary as a
result of the Merger, all licenses, permits, concessions, warrants, franchises
and other authorizations and approvals of all Governmental Authorities required
or necessary for the Operating Company or Stellar Propane to carry on the
Business (including the business of trucking or the hauling of propane) as and
where presently conducted by them have been duly obtained and are in full force
and effect. There are no proceedings pending or, to the Knowledge

 

15



--------------------------------------------------------------------------------

of the Sellers, threatened that are likely to result in the revocation,
cancellation or suspension or any material modification of any thereof that are
or have a Material Adverse Effect.

 

5.7 Compliance With Laws. Except as set forth on Schedule 5.7, none of the
Sellers, the Operating Company or Stellar Propane are in violation of any Law or
any order, writ, injunction or decree of any Governmental Authority to which any
of them is subject in connection with the operation of the Business that is or
has a Material Adverse Effect.

 

5.8 SEC Reports; Financial Statements; Guarantees.

 

(a) The Partnership has filed all SEC Reports on a timely basis or has received
a valid extension of such time of filing and has filed any such SEC Reports
prior to the expiration of any such extension. The Partnership has made
available to Buyer (i) copies of all SEC Reports filed as of the date hereof,
and (ii) copies of the Propane Business Financials. As of their respective
dates, when taken together with subsequent SEC Reports, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and, when taken together with subsequent SEC Reports, the SEC
Reports, when filed, did not contain any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Each of the financial statements of the
Partnership included in the SEC Reports complies in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. The
financial statements of the Partnership included in the SEC Reports and the
Propane Business Financials have been prepared in accordance with GAAP applied
on a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto or in the case of
unaudited financial statements, as permitted by Regulation S-X, and fairly
present in all material respects the financial position of the Partnership and
its consolidated subsidiaries (with respect to the financial statements of the
Partnership included in the SEC Reports) or the Operating Company and Stellar
Propane (with respect to the Propane Business Financials), as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. All material agreements, as defined in Item
601(b)(10) of Regulation S-K under the Securities Act (with the Partnership
being the “registrant” in such definition), to which the Partnership or any
subsidiary is a party or to which the property or assets of the Partnership or
any subsidiary are subject are included as part of or specifically identified in
the SEC Reports.

 

(b) Neither the Operating Company nor Stellar Propane has any liabilities or
obligations, whether accrued, absolute, contingent or otherwise, other than (i)
liabilities that are fully and adequately reflected or reserved against in the
2004 Financials and that are required under GAAP consistently applied to be so
reflected or reserved against and (ii) liabilities incurred since September 30,
2004 in the ordinary course of business and consistent with past practice.

 

(c) Schedule 5.8 contains a list of all Indebtedness of the Operating Company
and Stellar Propane other than the Promissory Note.

 

16



--------------------------------------------------------------------------------

5.9 Absence of Certain Events. Since September 30, 2004, the Business has been
operated only in the ordinary course of business and consistent with past
practice. Since September 30, 2004, except as disclosed in the SEC Reports filed
with the Commission prior to the date of this Agreement:

 

(a) there has not been any Material Adverse Effect;

 

(b) there has not been any increase or decrease in the compensation payable by
or to become payable by the Operating Company or Stellar Propane to any of the
officers, key employees or agents of the Business, or change in any insurance,
pension or other benefit plan, payment or arrangement made to, for or with any
of such officers, key employees or agents or any commission or bonus paid to any
of such officers, key employees or agents, except such increases or decreases as
are usual and customary for the Operating Company or Stellar Propane and
consistent with past practice;

 

(c) neither the Operating Company nor Stellar Propane has (i) incurred any
Indebtedness, except normal trade or business obligations incurred in the
ordinary course of business and consistent with past practice; (ii) except as
contemplated by Section 8.2, discharged or satisfied any Lien or paid any
obligation or liability (whether absolute, accrued, contingent or otherwise),
other than in the ordinary course of business and consistent with past practice;
(iii) mortgaged, pledged, created or subjected to a Lien any of the assets
associated with the Business, except in the ordinary course of business and
consistent with past practice; (iv) sold, assigned, transferred, leased or
otherwise disposed of any of the assets associated with the Business, except in
the ordinary course of business and consistent with past practice, or acquired
any assets or any interest therein except in the ordinary course of business and
consistent with past practice; (v) amended, terminated, waived or released any
rights or canceled any debt owing to or claim by the Sellers, the Operating
Company or Stellar Propane; (vi) transferred or granted any rights under any
Contracts and Other Agreements, patents, inventions, trademarks, trade names,
service marks or copyrights, or registrations or licenses thereof or
applications therefor, or with respect to any know-how or other proprietary or
trade rights; (vii) modified or changed any Material Contracts; or (viii) except
for the Chase Refinancing Proposal and related transactions, entered into any
transaction, contract or commitment that by reason of their size or otherwise
was material to the Business or financial condition of the Operating Company or
Stellar Propane or that was not in the ordinary course of business and
consistent with past practice; and

 

(d) neither the Operating Company nor Stellar Propane has terminated,
discontinued, closed or disposed of any branch location, plant, satellite
storage facility, underground storage facility or business operation related to
the Business.

 

5.10 Title to and Condition of Properties.

 

(a) Schedule 5.10A contains an accurate and complete list of all real property
related to the operation of the Business in which the Operating Company or
Stellar Propane has any interest, including an accurate description of each
property and the interests therein. Schedule 5.10B contains an accurate and
complete list of all leases and subleases of real and mixed property related to
the operation of the Business under which the Operating Company or Stellar
Propane is a lessor or lessee (accurate and complete copies of which have
previously been delivered to Buyer). The Operating Company or Stellar Propane,
as applicable, has marketable

 

17



--------------------------------------------------------------------------------

fee simple title to all of the owned real properties described on Schedule
5.10A, and good title to all of the leasehold estates created by the leases and
subleases described on Schedule 5.10B (such real properties and leasehold
estates are collectively referred to as the “Real Property”), all free and clear
of Liens, easements, restrictions and reservations except for Permitted Liens.
As to leasehold estates under the leases and subleases of Real Property, the
Operating Company or Stellar Propane, as applicable, has quiet and peaceable
possession of each of the leased properties. All leases and subleases of Real
Property in which the Operating Company or Stellar Propane are a lessor or
sublessor are in full force and effect, there is no default or event of default
thereunder and the rent thereunder has not been prepaid for more than a
one-month period.

 

(b) Schedule 5.10C contains a list of all Capital Leases of the Operating
Company and Stellar Propane. Each such Capital Lease relates to the Business.

 

(c) The Operating Company or Stellar Propane, as the case may be, have good and
indefeasible title or valid lease rights to all of the assets necessary for the
conduct of the Business, as currently conducted, or reflected in the balance
sheets contained in the SEC Reports (except for those assets relating solely to
the Excluded Subsidiaries) or the 2004 Financials, and all assets associated
with the Business purported to have been acquired by the Operating Company or
Stellar Propane after the date of such balance sheets, except for such assets
that were disposed of in the ordinary course of business and consistent with
past practice, and all of such assets are in the Operating Company’s or Stellar
Propane’s, as the case may be, possession and control.

 

(d) On the Closing Date, all of the assets necessary for the conduct of the
Business, as currently conducted will be owned or leased by the Operating
Company or Stellar Propane, as the case may be, free and clear of all Liens,
other than Permitted Liens.

 

(e) The accounts receivable of the Operating Company and Stellar Propane as
shown on their respective books and records have arisen in the ordinary course
of business and consistent with past practice and are recorded as accounts
receivable on the books of the Sellers in accordance with GAAP.

 

(f) Except with respect to the Retained Propane Assets, none of the Excluded
Subsidiaries is currently engaging in the Business and none of the Excluded
Subsidiaries own, lease or have any other rights with respect to any of the
assets associated with the Business.

 

5.11 Intangible Properties. Schedule 5.11 contains a list of all patents and
applications therefor, trademarks, trademark registrations and applications
therefor, trade names, service marks, copyrights, copyright registrations and
applications therefor, both foreign and domestic, owned, possessed, used or held
by or licensed to the Operating Company or Stellar Propane and related to the
operation of the Business, and the Operating Company or Stellar Propane, as the
case may be, own the entire right, title and interest in and to the same,
together with the goodwill associated therewith. The Operating Company and
Stellar Propane have the right to use their respective trade secrets, know-how,
formulae, technical processes and information, manufacturing, testing and
operating techniques and procedures, all engineering data and plans and all
other data and information used in the Business or that is necessary for the
Business as now conducted, without payment of any claim, charge or royalty. To
the Knowledge of the

 

18



--------------------------------------------------------------------------------

Sellers, none of the items in the categories listed in the preceding sentence of
this Section 5.11 is subject to any pending or threatened challenge or claim of
infringement, and no impediment exists as to the Operating Company’s or Stellar
Propane’s ownership or use or validity of any such item. After giving effect to
the license granted pursuant to Section 8.7, all licenses granted to the
Operating Company or Stellar Propane by others that are essential or useful to
any part of the Business will remain unaffected as a result of the transactions
contemplated by this Agreement without consent of or notice to any Person,
without change in the terms or provisions thereof and without premium. Neither
the Operating Company nor Stellar Propane has infringed any unexpired patent,
trademark, trademark registration, trade name, copyright, copyright
registration, trade secret or any other proprietary or intellectual property
right of any Person in connection with the operation of the Business. Except as
described in Schedule 5.11, neither the Operating Company nor Stellar Propane
has given any indemnification for patent, trademark, service mark or copyright
infringements.

 

5.12 Contracts and Commitments.

 

(a) To the extent not listed on Schedule 5.8, Schedule 5.12(a) lists all
Material Contracts related to the operation of the Business to which the
Operating Company or Stellar Propane is a party or by which either of them or
any of their respective assets or properties are bound (accurate and complete
copies of each of which have been previously delivered to Buyer). Each Material
Contract is in full force and effect and embodies the complete understanding
between the parties thereto with respect to the subject matter thereof. Except
as expressly set forth on Schedule 5.12(a), (i) to the Knowledge of the Sellers,
there exists no material default or claim thereof by any party to any Material
Contract, (ii) to the Knowledge of the Sellers, there are no facts or conditions
that, if continued or noticed, would result in a default under any Material
Contract, (iii) none of the Sellers, the Operating Company or Stellar Propane
has received any notice that any Person intends to cancel, modify or terminate
any Material Contract, or to exercise or not to exercise any options thereunder,
(iv) none of the Sellers, the Operating Company or Stellar Propane has given any
notice of cancellation, modification or termination of any Material Contract or
of exercise or non-exercise of any options thereunder, (v) to the Knowledge of
the Sellers, each Material Contract is a valid and binding agreement enforceable
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar Laws
relating to or affecting creditors’ rights generally and to general equity
principles (whether such enforceability is considered in a proceeding at law or
in equity), and (vi) no consent or approval of the other parties to any Material
Contract or any Person pursuant to any Material Contract is required for the
consummation of the transactions contemplated by this Agreement, except those
that will have been obtained and be in full force and effect on the Closing
Date.

 

(b) No purchase or sale commitments by the Operating Company or Stellar Propane
are in excess of the normal, ordinary and usual requirements of the Business;
neither the Operating Company nor Stellar Propane has any outstanding power of
attorney to any Person for any purpose whatsoever; neither the Operating Company
nor Stellar Propane is restricted by Law or agreement from carrying on the
Business anywhere in the United States; except as disclosed in the SEC Reports,
no officer, director or Affiliate of the Operating Company or Stellar Propane
has any financial interest, direct or indirect, in the suppliers or customers
associated with the Business.

 

19



--------------------------------------------------------------------------------

(c) With the exception of this Agreement, none of the Sellers, the Operating
Company or Stellar Propane has made any Contract or Other Agreement or granted
any option to sell or otherwise transfer all or a significant part of the Equity
Securities or assets of the Operating Company or Stellar Propane.

 

(d) Schedule 5.12(d) contains a list of all Intercompany Agreements other than
the Promissory Note. The Sellers have previously delivered to Buyer an accurate
and complete copy of each Intercompany Agreement.

 

5.13 Insurance. Schedule 5.13 contains a list of all policies of insurance and
bonds of any type presently in force (including all occurrence based policies
that provide coverage for events occurring in any of the five years prior to the
date of this Agreement) with respect to the Business, including those covering
product liability claims and the assets and operations associated with the
Business. Such policies and bonds (a) provide coverage in such amounts, and
against such losses and risks, as are maintained by comparable businesses
exercising prudent business practices to provide for the protection of the
Business and the assets associated with the Business, and (b) will be maintained
in effect up to and including the Closing Date.

 

5.14 Tax Returns and Tax Audits.

 

(a) Except as disclosed in Schedule 5.14, the Operating Company, Stellar Propane
and Star/Petro have filed with all appropriate Governmental Authorities all tax
or information returns and tax reports required to be filed (collectively, “Tax
Returns”). All Tax Returns as are based on income have been prepared on the same
basis as those of previous years; and all federal, state, foreign and local
income, profits, franchise, sales, use, occupation, property, excise, ad
valorem, employment or other taxes (“Tax” or “Taxes”) of the Operating Company,
Stellar Propane and Star/Petro and all interest, penalties, assessments or
deficiencies claimed to be due by any such taxing authority with respect to the
foregoing have been fully paid. All Tax Returns of the Operating Company,
Stellar Propane and Star/Petro are accurate and complete in all material
respects.

 

(b) The Operating Company, Stellar Propane and Star/Petro have made adequate
accruals for the payment of all Taxes payable in respect of the period
subsequent to the last period for which such Taxes were paid, and, to the
Knowledge of the Sellers, none of the Operating Company, Stellar Propane or
Star/Petro have liability for such Taxes in excess of the amounts so paid or
accruals so made.

 

(c) There are no Liens for Taxes with respect to the assets associated with the
Business, the General Partner Interest, the Limited Partner Interest or the
Stellar Propane Interest (except for statutory Liens for current Taxes not yet
due).

 

(d) Except as disclosed in Schedule 5.14, none of the Operating Company, Stellar
Propane or Star/Petro are a party to any pending action or proceeding, nor, to
the Knowledge of the Sellers, is any action or proceeding threatened or
contemplated by any Governmental Authority for assessment or collection of Taxes
or any other governmental charges, and no claim for assessment or collection of
Taxes or any other governmental charges has been asserted against the Operating
Company, Stellar Propane or Star/Petro, nor, to the Knowledge of the Sellers, is
the assertion of any such claim pending or contemplated nor is there

 

20



--------------------------------------------------------------------------------

any basis for any such claim. To the Knowledge of the Sellers, there have been
no reports prepared by any agent of the Internal Revenue Service with respect to
any Tax matter involving the Operating Company, Stellar Propane or Star/Petro.
None of the Operating Company, Stellar Propane or Star/Petro have waived or
consented to the extension of any statue of limitations for the assessment or
collection of any Taxes, nor have any requests for such waivers or consents been
proposed in writing by any Governmental Authority.

 

(e) None of the Operating Company, Stellar Propane or Star/Petro are required or
have been required to file any Tax Returns with, or pay any Taxes to, any
foreign countries or political subdivisions thereof. None of the Operating
Company, Stellar Propane or Star/Petro have received notice, nor to the
Knowledge of the Sellers, has any oral notice been received, by any of the
Sellers, the Operating Company, Stellar Propane or Star/Petro from any
Governmental Authority in a jurisdiction where the Operating Company, Stellar
Propane or Star/Petro, as the case may be, does not file Tax Returns stating
that the Operating Company, Stellar Propane or Star/Petro is required to file
Tax Returns with that jurisdiction. To the Knowledge of the Sellers, there is no
fact or circumstance that would give rise to a claim by a state in which the
Operating Company, Stellar Propane or Star/Petro are not currently filing income
Tax Returns that the Operating Company, Stellar Propane or Star/Petro have such
an income Tax filing responsibility.

 

(f) Except as disclosed in Schedule 5.14, neither the Operating Company nor
Stellar Propane has in effect any powers of attorney with respect to any Tax
matters involving any of them. At no time has a consent been filed by the
Operating Company or Stellar Propane to have the provisions of Section 341(f)(2)
of the Code apply, nor has any agreement under Section 341(f)(3) been filed by
the Operating Company or Stellar Propane.

 

(g) The period of assessment under applicable Law after giving effect to
extensions or waivers, with respect to all Tax Returns of the Operating Company
and Stellar Propane has expired for all of the taxable years of the Operating
Company and Stellar Propane, as the case may be, through and including December
31, 2000. Schedule 5.14 indicates those Tax Returns of the Operating Company or
Stellar Propane that, since 2000, either have been audited or are currently the
subject of an audit.

 

(h) Except as disclosed in Schedule 5.14, each of the Partnership and the
Operating Company has, throughout its existence, been taxed as a partnership for
federal income tax purposes and no election has been made that is inconsistent
with such treatment.

 

(i) Except as disclosed in Schedule 5.14, neither the Operating Company nor
Stellar Propane was included or is includable in any consolidated, combined or
unitary Tax Return with any Person.

 

(j) Since January 1, 2000, neither the Operating Company nor Stellar Propane has
been at any time a member of any partnership, joint venture or other arrangement
or contract that is treated as a partnership for federal, state, local or
foreign Tax purposes (a “Tax Partnership”) or the holder of a beneficial
interest in any trust for any period for which the statute of limitation for any
Tax has not expired.

 

21



--------------------------------------------------------------------------------

(k) There are no Tax sharing agreements, allocation agreements, arrangements or
other similar understandings, whether written or oral, with respect to or
involving the Operating Company or Stellar Propane.

 

(l) Neither the Operating Company nor Stellar Propane will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (B) “closing agreement” as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign income Tax Law) executed on or prior to the Closing Date; (C)
intercompany transactions or any excess loss account described in the Treasury
Regulations under Section 1502 of the Code (or any corresponding or similar
provision of state, local or foreign income Tax Law); (D) installment sale or
open transaction disposition made on or prior to the Closing Date; or (E)
prepaid amount received on or prior to the Closing Date.

 

(m) Each of the Operating Company and Stellar Propane has complied with all
applicable Laws relating to the withholding of Taxes (including withholding of
Taxes pursuant to Sections 1441 and 1442 of the Code) and has, within the time
and within the manner prescribed by such Laws, withheld and paid over to the
proper taxing authorities all amounts required to withheld and paid over under
all applicable Laws in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, member, unitholder, partner or
other Person.

 

(n) The Sellers will promptly provide to Buyer such other Tax information with
respect to the Business as Buyer may reasonably request.

 

5.15 Books and Records.

 

(a) The books, records and accounts of the Operating Company and Stellar Propane
(i) are accurate and complete in all material respects, (ii) have been
maintained in accordance with good business practices and the requirements of
Section 13(b)(2) of the Exchange Act and on a basis consistent with prior years,
(iii) state in reasonable detail and accurately and fairly reflect the
transactions and dispositions of the assets associated with the Business, and
(iv) accurately and fairly reflect the depreciation associated with the assets
associated with the Business in accordance with GAAP.

 

(b) The Operating Company and Stellar Propane have devised and maintain systems
of internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; and (ii) transactions are recorded as necessary (A) to
permit preparation of financial statements in conformity with GAAP or any other
criteria applicable to such statements, and (B) to maintain accountability for
the assets of the Operating Company and Stellar Propane.

 

(c) The minute books of the Operating Company and Stellar Propane are accurate
and complete in all material respects and correctly reflect in all material
respects all actions taken by their respective boards of directors, managers or
similar governing body and all committees thereof. The stock book, the stock
transfer records and similar records of the Operating Company and Stellar
Propane are accurate and complete in all material respects and

 

22



--------------------------------------------------------------------------------

correctly reflect all Equity Securities previously issued and then legally
canceled and all Equity Securities currently issued and outstanding.

 

5.16 Litigation.

 

(a) Except as described in Schedule 5.16, there are no Legal Proceedings pending
or, to the Knowledge of the Sellers, threatened against or involving the
Operating Company or Stellar Propane that, individually or in the aggregate: (i)
are or have a Material Adverse Effect; or (ii) are reasonably likely to
materially impair or delay the ability of the Sellers to perform their
obligations under this Agreement or consummate the transactions contemplated by
this Agreement. Except as described in Schedule 5.16, there is no order,
judgment, injunction or decree of any Governmental Authority outstanding against
the Sellers, the Operating Company or Stellar Propane with respect to the
Business or the assets associated with the Business that, individually or in the
aggregate, would have any effect referred to the foregoing clauses (i) and (ii).

 

(b) Neither the Operating Company nor Stellar Propane has materially violated,
or is currently in material violation of, any applicable federal, state, local
or foreign Law, permit, concession, grant, franchise, license or other
governmental authorization relating or applicable to either of them, to the
Business or any of the assets associated with the Business.

 

5.17 Employee Benefit Plans.

 

(a) Schedule 5.17 lists all employee benefit plans (as defined in Section 3(3)
of ERISA) and all bonus, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, health, life, or disability insurance,
dependent care, severance and other similar fringe or employee benefit plans,
programs or arrangements and any current employment or executive compensation or
severance agreements written or otherwise maintained or contributed to or for
the benefit of or relating to any employee or former employee of the Operating
Company or Stellar Propane or any trade or business (whether or not
incorporated) that is a member of a controlled group including the Operating
Company or Stellar Propane or that is under common control with the Operating
Company or Stellar Propane within the meaning of Section 414 of the Code (an
“ERISA Affiliate”), to the extent that the Operating Company, Stellar Propane or
any ERISA Affiliate currently has or may incur liability for payments or
benefits thereunder, as well as each plan with respect to which the Operating
Company, Stellar Propane or an ERISA Affiliate could incur liability under
Section 4069 of ERISA (if such plan has been or was terminated) or Section
4212(c) of ERISA (collectively, the “Benefit Plans”). Except as set forth on
Schedule 5.17, no Benefit Plan is subject to Title IV of ERISA or Section 412 of
the Code. None of the Operating Company, Stellar Propane or any ERISA Affiliate
has incurred any liability (contingent or otherwise) with respect to any Benefit
Plan (other than with respect to contributions required thereunder) that,
individually or in the aggregate, is or has a Material Adverse Effect; each
Benefit Plan has been maintained in all material respects in accordance with its
terms and with ERISA and the Code; and there has been no violation of any
reporting or disclosure requirement imposed by ERISA or the Code that,
individually or in the aggregate, is or has a Material Adverse Effect. Each
Benefit Plan intended to be qualified under Section 401(a) of the Code, and each
trust intended to be exempt under Section 501(a) of the Code, has been
determined to be so qualified or exempt by the IRS. For each Benefit Plan that
has received such a determination, there has been no event, condition or

 

23



--------------------------------------------------------------------------------

circumstance that has adversely affected or is likely to adversely affect such
qualified status. No “party in interest” (as defined in Section 3(14) of ERISA)
of any Benefit Plan has participated in, engaged in or been a party to any
transaction that is prohibited under Section 4975 of the Code or Section 406 of
ERISA and not exempt under Section 4975 of the Code or Section 408 of ERISA (or
any administrative class or individual exemption issued thereunder),
respectively. With respect to any Benefit Plan, (i) none of the Operating
Company, Stellar Propane or any ERISA Affiliate has had asserted against it any
claim for Taxes under Chapter 43 of Subtitle D of the Code and Section 5000 of
the Code, or for penalties under ERISA Section 502(c), (i) or (l), nor, to the
Knowledge of the Sellers, is there a basis for any such claim, and (ii) no
officer, director or employee of the Sellers, the Operating Company or Stellar
Propane has committed a breach of any fiduciary responsibility or obligation
imposed by Title I of ERISA. Other than routine claims for benefits, there is no
claim or proceeding (including any audit or investigation) pending or, to the
Knowledge of the Sellers, threatened, involving any Benefit Plan by any Person,
or by the IRS, the United States Department of Labor or any other Governmental
Authority against such Benefit Plan or the Operating Company, Stellar Propane or
any ERISA Affiliate.

 

(b) Schedule 5.17 contains a list of all (i) employment agreements involving the
Operating Company, Stellar Propane or any ERISA Affiliate, (ii) agreements with
consultants who are individuals obligating the Operating Company, Stellar
Propane or any ERISA Affiliate to make annual cash payments in an amount of
$100,000 or more, and (iii) severance agreements, programs and policies of the
Operating Company or Stellar Propane with or relating to their respective
employees, except such programs and policies required to be maintained by Law.
The Sellers have made available to Buyer accurate and complete copies of all
such agreements, plans, programs and other arrangements.

 

(c) There will be no payment, accrual of additional benefits, acceleration of
payments or vesting of any benefit under any Benefit Plan or any other agreement
or arrangement to which the Operating Company, Stellar Propane or any ERISA
Affiliate is a party, and no employee, officer or director of the Operating
Company, Stellar Propane or any ERISA Affiliate will become entitled to
severance, termination allowance or similar payments, solely by reason of
entering into or in connection with the transactions contemplated by this
Agreement.

 

(d) No Benefit Plan that is a welfare benefit plan within the meaning of Section
3(1) of ERISA provides benefits to former employees of the Operating Company,
Stellar Propane or any ERISA Affiliate other than as required by Section 4980B
of the Code or similar state Laws. The Operating Company, Stellar Propane and
each ERISA Affiliate have complied in all material respects with the provisions
of Part 6 of Title I of ERISA and Sections 4980B, 9801, 9802, 9811 and 9812 of
the Code.

 

(e) There are no Legal Proceedings relating to any Benefit Plan pending or, to
the Knowledge of the Sellers, threatened between the Operating Company, Stellar
Propane or any ERISA Affiliate and any of their respective employees, other than
Legal Proceedings that would not, individually or in the aggregate, result in
any charge, assessment, levy, fine or other liability being imposed upon or
incurred by the Operating Company, Stellar Propane or any ERISA Affiliate. No
strikes, work stoppage, grievance, claim of unfair labor practice, or labor
dispute against the Operating Company, Stellar Propane or any ERISA Affiliate
has occurred, is pending or, to the Knowledge of the Sellers, threatened, and,
to the Knowledge of the Sellers, there is no basis for any of the foregoing.

 

24



--------------------------------------------------------------------------------

(f) Except as set forth in Schedule 5.17, none of the Operating Company, Stellar
Propane or any ERISA Affiliate sponsors or has ever sponsored, maintained,
contributed to, or incurred an obligation to contribute or incurred a liability
(contingent or otherwise) with respect to any Multiemployer Plan or to a
Multiple Employer Plan. “Multiemployer Plan” has the meaning set forth in
Sections 3(37) and 4001(a)(3) of ERISA. “Multiple Employer Plan” means any
Employee Benefit Plan sponsored by more than one employer, within the meaning of
Sections 4063 or 4064 of ERISA or Section 413(c) of the Code. None of the
Operating Company, Stellar Propane or any ERISA Affiliate has, or reasonably
could be expected to have, any liability under Title IV of ERISA with respect to
any other type of Benefit Plan. All contributions to and payments under any
Benefit Plan, including any Multiemployer Plan or Multiple Employer Plan,
required in respect of periods ending on or before the Closing Date have been
made by Sellers before the Closing Date.

 

(g) To the extent permitted by applicable Law and the applicable Benefit Plan,
each Benefit Plan (other than any stock or unit option plan) can be amended or
terminated at any time, without consent from any other Person and without
liability other than for benefits accrued as of the date of such amendment or
termination (other than charges incurred as a result of such termination). The
Operating Company, Stellar Propane and each ERISA Affiliate have made full and
timely payment of all amounts required to be contributed or paid as expenses or
accrued such payments in accordance with normal procedures under the terms of
each Benefit Plan and applicable Law, and the Operating Company, Stellar Propane
and each ERISA Affiliate will continue to do so through the Closing Date.

 

(h) To the Knowledge of the Sellers, no key employee, or group of employees, of
the Operating Company, Stellar Propane or any ERISA Affiliate has expressed any
plan to terminate employment with the Operating Company, Stellar Propane or any
ERISA Affiliate.

 

(i) The Operating Company, Stellar Propane and each ERISA Affiliate have
complied in all material respects with the Laws of any foreign jurisdiction with
respect to any employee benefit plan or arrangements maintained in such
jurisdiction in which the employees of the Operating Company, Stellar Propane or
any ERISA Affiliate participate.

 

(j) None of the Operating Company, Stellar Propane or any ERISA Affiliate has a
commitment, intention or understanding to create, terminate or adopt any Benefit
Plan that would result in any additional liability to the Operating Company or
Stellar Propane. Since the beginning of the current fiscal year of any Benefit
Plan, no event has occurred and no condition or circumstance has existed that
reasonably would be expected to result in an increase in the benefits under or
the expense of maintaining such Benefit Plan from the level of benefits or
expense incurred for the most recently completed fiscal year of such Benefit
Plan.

 

(k) Neither the Operating Company nor Stellar Propane has experienced a “plant
closing” or “mass layoff” within the meaning of the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. §§ 2101 et seq. (“WARN”) within the
immediately preceding three-year period.

 

5.18 Employment Matters. To the Knowledge of the Sellers, the Operating Company
and Stellar Propane have complied in all material respects with all applicable
Laws (federal,

 

25



--------------------------------------------------------------------------------

state, local or otherwise) relating to employment and labor management
relations, including those relating to wages and the payment thereof, conditions
of employment, hours and collective bargaining, including Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Occupational
Safety and Health Act, ERISA, the Immigration Reform and Control Act, Laws
relating to Workmen’s Compensation, Executive Orders 11246, as amended, 11375
and 11141, the Age Discrimination in Employment Act, as amended, the Pregnancy
Discrimination Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Rehabilitation Act of 1973, the Vietnam Era Veterans Readjustment
Act of 1974, as amended, the Equal Pay Act of 1963, the Fair Labor Standards
Act, as amended, the Health Maintenance Organization Act of 1973, the
Consolidated Omnibus Budget Reconciliation Act, the Civil Rights Acts, including
42 U.S.C. §§ 1981, 1983 and 1985, Laws relating to Unemployment Compensation,
the Labor Management Reporting and Disclosure Act, and the National Labor
Relations Act, as amended, the Taft-Hartley Act, as amended, and all other Laws
relating to employment, hours and wages and the regulations under all the above.
Except as described in Schedule 5.18, there are no pending or, to the Knowledge
of the Sellers, threatened or reasonably anticipated labor disputes, Legal
Proceedings, nor any conciliation agreements or consent decrees pending or, to
the Knowledge of the Sellers, threatened between the Operating Company or
Stellar Propane and any of their respective employees acting individually or in
concert with any Governmental Authority.

 

5.19 Labor Union Matters.

 

(a) The Operating Company and Stellar Propane are party to nine collective
bargaining agreements (the “Collective Bargaining Agreements”), which currently
represent approximately 140 of the Operating Company’s and Stellar Propane’s
employees. The Sellers have made available to Buyer accurate and complete copies
of the Collective Bargaining Agreements. Except for the Collective Bargaining
Agreements, neither the Operating Company nor Stellar Propane is a party to any
collective bargaining agreement or other labor union contract applicable to
individuals employed by the Operating Company or Stellar Propane, nor, to the
Knowledge of the Sellers, have there been any organizational campaigns, demands,
petitions or proceedings pending or threatened by any labor union seeking
recognition or certification as a collective bargaining representative of any
group of employees of the Operating Company or Stellar Propane.

 

(b) There has not been, there is not presently pending or existing, and there is
not, to the Knowledge of the Sellers, threatened, any strike, slowdown or work
stoppage. To the Knowledge of the Sellers, no event has occurred or circumstance
exists that could provide the basis for any work stoppage or other labor
dispute. There is no lock-out of any employees by the Operating Company or
Stellar Propane, and no such action is contemplated by the Operating Company or
Stellar Propane.

 

(c) Except as described in Schedule 5.18, there are no pending, or, to the
Knowledge of the Sellers, threatened or reasonably anticipated, grievances or
labor arbitrations, unfair labor practice charges or Legal Proceedings between
the Operating Company or Stellar Propane and any of the unions that are parties
to the Collective Bargaining Agreements.

 

26



--------------------------------------------------------------------------------

5.20 Business Names. Schedule 5.20 contains an accurate and complete list of all
names under which the Operating Company or Stellar Propane conduct the Business
and the jurisdictions in which such names are used.

 

5.21 Brokers and Finders. Except for Lehman Brothers Inc., KeyBanc Capital
Markets, A Division of McDonald Investments, Inc., and Peter J. Solomon Company,
LP, (i) no broker or finder has acted for the Sellers, the Operating Company or
Stellar Propane in connection with this Agreement and the transactions
contemplated hereby, and (ii) no broker or finder is entitled to any brokerage
or finder’s fee or other commission in respect thereof based in any way on any
agreement, arrangement or understanding made by the Sellers, the Operating
Company or Stellar Propane.

 

5.22 Environmental. To the Knowledge of the Sellers and except as set forth on
Schedule 5.22:

 

(a) There has not been any “Release” (as defined in 42 U.S.C. § 9601(22)) on or
about any of the Real Property of any “Hazardous Substances” (as defined in 42
U.S.C. § 9601(14)) above the “reportable quantities” established pursuant to 42
U.S.C. § 9601, et seq. or oil, gasoline or other petroleum products above the
reportable thresholds established by Environmental Law.

 

(b) Neither the Operating Company nor Stellar Propane has any Contract or Other
Agreement or has otherwise arranged, for disposal or treatment, or arranged with
a transporter for transport for disposal or treatment, of Hazardous Substances
at any “Facility” (as defined in 42 U.S.C. § 9601(9)) owned or operated by
another Person, other than in material compliance with all Environmental Laws.

 

(c) Neither the Operating Company nor Stellar Propane has, in material
non-compliance with Environmental Law, accepted any Hazardous Substances for
transport to disposal or treatment facilities from any third party.

 

(d) The Real Property and the use thereof are, and the Operating Company and
Stellar Propane are, in material compliance with all applicable environmental
Laws of any Governmental Authority relating to environmental protection,
underground storage tanks, oil, propane, or Hazardous Substances handling,
treatment, storage, disposal or transportation, or arranging therefore,
including the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and Liability Act, and the Superfund
Amendments and Reauthorization Act of 1986 (“Environmental Laws”).

 

(e) None of the Sellers, the Operating Company or Stellar Propane has been
notified of potential liability with respect to the clean-up of any waste
disposal site or Facility or that any site at which the Sellers, the Operating
Company or Stellar Propane have disposed of Hazardous Substances or oil have
been or is under investigation by any Governmental Authority for violations of
or liabilities under Environmental Laws.

 

(f) None of the Sellers, the Operating Company or Stellar Propane has received
any notification of Releases of Hazardous Substances or oil from any
Governmental Authority relating to the Business.

 

27



--------------------------------------------------------------------------------

(g) This Section 5.22 contains the sole and exclusive representations and
warranties concerning Hazardous Substances and matters related to or arising
under Environmental Laws.

 

5.23 Solvency.

 

(a) None of the Sellers, Star/Petro, the Operating Company or Stellar Propane
are now insolvent and none of them will be rendered insolvent by any of the
transactions contemplated by this Agreement. As used in this Section 5.23,
“insolvent” means that the sum of the debts of a Person exceeds all of such
Person’s assets at a fair valuation.

 

(b) In addition, (i) immediately after giving effect to the consummation of the
transactions contemplated by this Agreement the Sellers and the Excluded
Subsidiaries will be able to pay their respective debts as they mature or become
due; and (ii) the Sellers and the Excluded Subsidiaries were engaged prior to,
and will be engaged after, giving effect to the consummation of the transactions
contemplated by this Agreement, in a business or transaction for which the
remaining assets of the Person were not, or are not, unreasonably small in
relation to their business or transaction.

 

5.24 Use of Proceeds. Except for the payment by the Sellers of fees relating to
legal and financial advisors and other direct costs associated with this
Agreement and the transactions contemplated by this Agreement, a majority of the
Purchase Price will be used by the Sellers to repay Indebtedness of the Sellers
or their Affiliates.

 

ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to the Sellers, both as of the date of this
Agreement and as of the Closing Date, as follows:

 

6.1 Organization; Documentation. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and has the power and authority and all licenses, authorizations,
permits, consents and approvals required to own, license or lease and operate
its properties and to conduct its business as presently conducted by it. On the
Closing Date, the New Buyer GP will be a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.

 

6.2 Authority; Binding Effect. Buyer has the power and authority to execute and
deliver this Agreement and all other agreements contemplated by this Agreement
to be entered into by it, to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of this Agreement and all other agreements and
documents contemplated by this Agreement to be entered into by it and the
performance by Buyer of all obligations on its part to be performed hereunder
and thereunder have been duly approved by all necessary action by Buyer, and no
further approvals are required by the members of Buyer in connection therewith.
This Agreement constitutes, and when duly executed and delivered by Buyer, all
other agreements contemplated by this Agreement to be entered into by it will
constitute, the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as

 

28



--------------------------------------------------------------------------------

enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar Laws relating to or affecting creditors’ rights generally and
to general equity principles (whether such enforceability is considered in a
proceeding at law or in equity).

 

6.3 No Creation of Violation, Default, Breach or Encumbrance. The execution and
delivery by Buyer of this Agreement do not, and the consummation by Buyer of the
transactions contemplated by this Agreement will not (i) conflict with or
violate any provision of the Organizational Documents of Buyer; (ii) require the
consent of any Person or result in the breach of or constitute a default under
any Contract or Other Agreement to which Buyer is a party, that is or has a
material adverse effect on the ability of Buyer to consummate the transactions
contemplated by this Agreement; or (iii) violate (A) any statute, rule or
regulation to which Buyer is subject or (B) any order, writ, injunction, decree,
judgment or ruling of any Governmental Authority to which Buyer is subject.

 

6.4 Brokers and Finders. Except for Greenhill & Co., no broker or finder has
acted for Buyer in connection with this Agreement and the transactions
contemplated hereby; and, except for Greenhill & Co., no broker or finder is
entitled to any brokerage or finder’s fee or other commission in respect thereof
based in any way on any agreement, arrangement or understanding made by Buyer.

 

6.5 Investment. Buyer and the New Buyer GP are acquiring the General Partner
Interest and the Limited Partner Interest for their own account, for investment
and not with a view to, or for offer or resale in connection with, a
distribution thereof within the meaning of the Securities Act or a distribution
thereof in violation of any applicable securities Laws.

 

6.6 No Adverse Action. There are no actions, suits, claims or legal,
administrative, arbitration or other proceedings or governmental investigations
or examinations pending or threatened or injunctions or orders entered, pending
or threatened against Buyer or its business, property or assets, at law or in
equity, before or by any Governmental Authority to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or to obtain
damages that if decided adversely are or have a Material Adverse Effect on the
ability of Buyer to consummate the transactions provided for in this Agreement.

 

6.7 Approvals, Licenses and Authorizations. Except as required by the HSR Act,
no (i) order, license, consent, waiver, authorization or approval of, or (ii)
exemption by, or (iii) giving of notice to, or (iv) registration with or the
taking of any other action in respect of, any Person not a party to this
Agreement, and no filing, recording, publication or registration in any public
office or any other place in each case is now, or under existing Law in the
future will be, necessary on behalf of Buyer to authorize either the execution,
delivery and performance of this Agreement or any other agreement, document or
instrument contemplated by this Agreement to be executed and delivered by it and
the consummation by it of the transactions contemplated hereby or thereby, or
for the legality, validity, binding effect or enforceability of any thereof.

 

6.8 Due Diligence.

 

(a) Buyer is an informed and sophisticated purchaser and is experienced in the
evaluation and purchase of assets such as those constituting the Business. In
making the decision to enter into this Agreement and consummate the transactions
contemplated hereby, Buyer has

 

29



--------------------------------------------------------------------------------

relied solely on its own independent investigation of the Business as of this
date and upon the representations and warranties and covenants in this
Agreement.

 

(b) Buyer agrees to accept the Business as it exists on the Closing Date based
upon its own inspection, examination and determination with respect thereto as
to all matters and without reliance upon any express or implied representations
or warranties of any nature made by or on behalf of or imputed to the Sellers
except as expressly set forth in this Agreement.

 

ARTICLE 7. ACCESS TO INFORMATION BY BUYER

 

7.1 Prior to Closing. Until the Closing, the Sellers will (and will cause the
Operating Company and Stellar Propane to) during ordinary business hours and
upon reasonable oral or written notice furnish Buyer and its Representatives
with all financial, operating, engineering and other data and information
concerning the Business, the General Partner Interest, the Limited Partner
Interest and the Stellar Propane Interest as Buyer from time to time requests
and will accord Buyer and its Representatives access to the assets associated
with the Business and the Sellers’, the Operating Company’s and Stellar
Propane’s books, records, Contracts and Other Agreements and Documents and Other
Papers (including Tax Returns filed and those in preparation) and will give such
Persons the opportunity to ask questions of, and receive answers from,
appropriate Representatives of the Sellers, the Operating Company and Stellar
Propane with respect to the General Partner Interest, the Limited Partner
Interest, the Stellar Propane Interest, the Business and the assets associated
with the Business; provided, however, that (A) any such activities must be
conducted in a manner as not to interfere unreasonably with the operation of any
of the Sellers, the Operating Company, Stellar Propane or the Excluded
Subsidiaries, (B) none of the Sellers, the Operating Company, Stellar Propane or
the Excluded Subsidiaries are required to prepare special records, reports,
analysis or other information that they do not prepare in the ordinary course of
business, (C) none of the Sellers, the Operating Company, Stellar Propane or the
Excluded Subsidiaries are required to take any action that would jeopardize the
attorney-client privilege, (D) none of the Sellers, the Operating Company,
Stellar Propane or the Excluded Subsidiaries is required to supply Buyer with
any information that such entities are legally prohibited from supplying and (E)
all access must be coordinated through Joseph P. Cavanaugh and designees of the
Sellers may, in the sole discretion of the Sellers, accompany the person or
persons to whom access is provided as contemplated in this Section 7.1. No
investigations by Buyer or its Representatives will reduce or otherwise affect
the obligation or liability of the Sellers with respect to any representations,
warranties, covenants or agreements made in this Agreement or in any other
certificate, instrument, agreement or document executed and delivered in
connection with this Agreement. Prior to the Closing Date, Buyer will not
contact any vendors, suppliers, title and other insurance companies, employees
or other contracting parties of the Sellers, the Operating Company, Stellar
Propane or the Excluded Subsidiaries with respect to any aspect of the Business
or the transactions contemplated by this Agreement, without the prior oral or
written consent of Joseph P. Cavanaugh, on behalf of the Sellers, which consent
will not be unreasonably withheld.

 

7.2 Public Information. Except as may be required by Law, until the Closing or
termination of this Agreement, the Sellers will consult with Buyer and Buyer
will consult with the Sellers with respect to the content of any communications
to be made to employees, customers, suppliers and others having dealings with
the Sellers, the Operating Company or Stellar Propane as well as communications
made to the public and to the form and content of any

 

30



--------------------------------------------------------------------------------

application or report to be made to any Governmental Authority (other than any
stock exchange on which the Partnership or Guarantor are traded) that relates to
the transactions contemplated by this Agreement. Notwithstanding the foregoing,
Buyer and the Partnership may make such press releases and public disclosures as
Buyer or the Partnership may deem necessary or appropriate to comply with state
and Federal securities Laws and the rules of any applicable stock exchange.

 

7.3 Preservation of Information. Buyer will use commercially reasonable efforts
to preserve and keep all material books and records relating to the Business or
the operations of the Operating Company or Stellar Propane on or before the
Closing Date that are in Buyer’s possession for a period of six years from the
Closing Date. In addition, upon the Sellers’ request prior to the end of such
six year period (or thereafter to the extent such records exist at the time of
such request), Buyer will preserve and keep, or, at the Sellers’ expense,
provide copies of, all books and records of the Operating Company or Stellar
Propane relating to any audit or investigation instituted by a Governmental
Authority or any litigation (whether or not existing on the Closing Date) if it
is reasonably likely that such investigation or litigation relates to matters
occurring prior to the Closing.

 

ARTICLE 8. COVENANTS OF THE PARTIES

 

8.1 Actions Pending Closing. From the date of this Agreement to the Closing, the
Sellers hereby covenant and agree that, unless the prior oral or written consent
of Phillip L. Elbert, on behalf of Buyer, is obtained, the Sellers will not (and
will not allow the Operating Company or Stellar Propane to) take any action that
would result in a violation of any of the following requirements:

 

(a) the Business will be carried on in an ordinary manner consistent with past
practice and the Sellers will use (and will cause the Operating Company and
Stellar Propane to use) commercially reasonable efforts to preserve their
present business organization intact, keep available the services of their
present officers and employees and preserve their present relationships with
Persons having business dealings with them, all solely as the same relates to
the Business, and will not make, institute or change any methods of
distribution, purchase, sale, lease, management, accounting or operation in or
affecting the Business that are not usual and customary in the industry and
consistent with past practice;

 

(b) except as contemplated by the Merger and the Star/Petro Distribution and to
effectuate the transactions contemplated hereby, neither the Operating Company
nor Stellar Propane will amend or alter any of their respective Organizational
Documents;

 

(c) neither the Operating Company nor Stellar Propane will make any loan to, or
enter into any business transaction of any other nature with, any officer or
director of the Operating Company or Stellar Propane;

 

(d) neither the Operating Company nor Stellar Propane will increase or decrease
the compensation payable or to become payable to any officer, or make any change
in any insurance, pension or other employee benefit plan or pay any commission
or bonus to any of such officers except such increases, decreases or changes as
are usual and customary in the industry and consistent with past practice;

 

31



--------------------------------------------------------------------------------

(e) neither the Operating Company nor Stellar Propane will increase or decrease
the compensation payable or to become payable to any employee, or make any
change in any insurance, pension or other Benefit Plan or pay any commission or
bonus to any of such employees, except such increases, decreases or changes as
are usual and customary in the industry and consistent with past practice, or
modify the collective status of any personnel;

 

(f) neither the Operating Company nor Stellar Propane will make any change in
the sales, credit or collection terms and conditions insofar as the same relates
to the Business except for such changes that are usual and customary in the
industry;

 

(g) neither the Operating Company nor Stellar Propane will (i) incur any
Indebtedness or assume, guarantee, endorse or otherwise become responsible for
the Indebtedness of any other Person; (ii) sell, assign, transfer, lease or
otherwise dispose of any of the material assets associated with the Business or
any interest therein, except in the ordinary course of business and consistent
with past practice; (iii) acquire any material assets associated with the
Business or any interest therein except in the ordinary course of business and
consistent with past practice; (iv) amend, alter, assign or terminate any
Material Contract, or waive any rights under any Material Contract;

 

(h) the Sellers will not (and will not allow the Operating Company or Stellar
Propane to) do any act or omit to do any act, or permit any act or omission to
act, that will cause a breach of any Material Contract;

 

(i) the Sellers will not allow the Operating Company or Stellar Propane to make
any investment of a capital nature affecting the Business in an amount exceeding
$100,000;

 

(j) the Sellers will not allow the Operating Company or Stellar Propane to
acquire, or agree to acquire, by merger, consolidation, contribution, purchase
of Equity Securities or all or substantially all of the assets or business of,
any Person;

 

(k) except as contemplated by the Merger, the Sellers will not allow the
Operating Company or Stellar Propane to issue or agree to issue any Equity
Security;

 

(l) except with respect to the Star/Petro Distribution, after November 30, 2004,
the Sellers will not allow the Operating Company or Stellar Propane to either
(i) declare or pay any dividend or other similar distribution, directly or
indirectly, to any of their respective shareholders, members or partners, or
(ii) make any distribution (in cash or otherwise) to their respective partners,
shareholders or members or make any capital contribution to a subsidiary;

 

(m) the Sellers will not allow the Operating Company or Stellar Propane to
permit any insurance policy naming the Operating Company or Stellar Propane as a
beneficiary or a loss payable payee and relating to the assets associated with
the Business to be canceled, terminated or modified or any of the coverage
thereunder to lapse unless simultaneously with such termination, cancellation or
modification, replacement policies providing substantially the same coverage are
in full force and effect;

 

32



--------------------------------------------------------------------------------

(n) prior to the Closing, the Sellers will cause the Operating Company and
Stellar Propane to pay when due and consistent with past practices each of the
following: (i) all trade accounts payable, (ii) all payments required by any
indentures, mortgages, financing agreements, loan agreements or similar
agreements relating to the Business, including those listed on Schedule 5.8 and
(iii) Taxes of whatever kind or nature or payments related thereto (including
estimated payments and withholding remittances) relating to the Business;

 

(o) the Sellers will not allow the Operating Company or Stellar Propane to
maintain its books, accounts and records in any manner other than the usual,
regular and ordinary manner, on a basis consistent with prior years and in a
business-like manner in accordance with sound commercial practice, and will not
allow the Operating Company or Stellar Propane to fail to materially comply with
any Laws applicable to the Operating Company or Stellar Propane and to the
conduct of the Business or to the assets associated with the Business;

 

(p) the Sellers will not (and will not allow the Operating Company or Stellar
Propane to) change their accounting principles or methods from those used in the
Propane Business Financials except as required by GAAP or the Commission;

 

(q) the Partnership will timely file all SEC Reports and Tax Returns relating to
the Business;

 

(r) the Sellers will (and will cause the Operating Company, Stellar Propane and
each Excluded Subsidiary to) at or prior to the Closing terminate all of the
Intercompany Agreements that Buyer desires to have terminated and will satisfy
all obligations under such terminated Intercompany Agreements, with the effect
of such termination to be dealt with in accordance with Section 3.3; and

 

(s) the Sellers will not (and will not allow the Operating Company or Stellar
Propane to) dissolve or enter into any plan of liquidation or dissolution or
similar proceeding.

 

Nothing contained in this Section 8.1 or elsewhere in this Agreement will
preclude the Operating Company or Stellar Propane from consummating the
transactions contemplated by this Agreement or pursuing the consummation of the
Chase Refinancing Proposal and, subject to Section 8.8, consummating the Chase
Refinancing Proposal.

 

8.2 Satisfaction of Liabilities. On the Closing Date:

 

(a) the Sellers will obtain releases of all Liens on the General Partner
Interest, with the result being that the General Partner Interest will be held
on the Closing Date by the General Partner, and transferred to the New Buyer GP,
free and clear of all Liens;

 

(b) the Sellers will obtain releases of all Liens on the Limited Partner
Interest, with the result being that the Limited Partner Interest will be held
on the Closing Date by the Partnership, and transferred to Buyer, free and clear
of all Liens;

 

(c) the Sellers will obtain releases of all Liens on the Stellar Propane
Interest, with the result being that the Stellar Propane Interest will be held
on the Closing Date by the Operating Company free and clear of all Liens;

 

33



--------------------------------------------------------------------------------

(d) the Sellers will (and will cause the Operating Company and Stellar Propane
to) obtain releases of all Liens, other than Permitted Liens, on all of the
assets of the Operating Company and Stellar Propane, with the result being that
such assets will be held on the Closing Date by the Operating Company or Stellar
Propane, as the case may be, free and clear of all Liens, other than Permitted
Liens; and

 

(e) the Sellers will (and will cause the Operating Company and Stellar Propane
to) satisfy in full from the proceeds of the Purchase Price all Indebtedness
(including interest, principal, fees, prepayment costs, make-whole premiums or
other similar costs) of the Operating Company and Stellar Propane (including the
Promissory Note) and all Capital Leases.

 

8.3 Information. Prior to the Closing, the Sellers will promptly inform Buyer in
writing of any litigation commenced against the Sellers, the Operating Company
or Stellar Propane in respect of (a) the transactions contemplated by this
Agreement or (b) the Business.

 

8.4 Further Assurances. Prior to and after the Closing, the Sellers will execute
and deliver (or cause Star/Petro to execute and deliver) to Buyer such further
instruments of transfer, assignment and conveyance and take such other action as
Buyer may reasonably require to more effectively carry out the transfer of the
General Partner Interest, the Limited Partner Interest, the Stellar Propane
Interest and the Business and the consummation of the matters contemplated by
this Agreement and to place Buyer in a legal position to be assured of the
Business Buyer is acquiring under this Agreement.

 

8.5 Compliance. Each party will:

 

(a) use commercially reasonable efforts to cause all conditions set forth in
Articles 9 and 10 to be satisfied on or prior to December 20, 2004, to the
extent such conditions are within the reasonable control of such party;

 

(b) use commercially reasonable efforts to obtain any and all consents, waivers,
amendments, modifications, approvals, authorizations, notations and licenses
necessary to the consummation of the transactions contemplated by this
Agreement;

 

(c) immediately notify the other parties of the occurrence of any event or the
failure of any event to occur that results in a breach of any representation or
warranty made by such party in this Agreement or a failure by such party to
comply or be able to comply with any covenant, condition or agreement of such
party contained in this Agreement; and

 

(d) immediately notify the other parties of any breach of warranty or any
misrepresentation by the other parties under this Agreement.

 

8.6 Delivery of Documents. After the Closing, the Sellers will deliver to Buyer
all Documents and Other Papers, or copies thereof, related to the operation of
the Business or the assets of the Business that are not in the possession or
control of the Operating Company or Stellar Propane, including all files
relating to the receivables and payables (whether current or past), original
certificates of letters patent, trademarks and copyrights, and hard copies of
any books or records or Documents and Other Papers or information and data
relating to the

 

34



--------------------------------------------------------------------------------

operation of the Business or the assets associated with the Business stored on
any electronic media, including computers.

 

8.7 Temporary License of the “Star Gas” Trademark. The Partnership hereby grants
to the Operating Company and Stellar Propane the nonexclusive, royalty-free
right to use the Star Gas & Design Trademark, U.S. Registration No. 1,769,632
(the “Licensed Mark”), in connection with the Business and the assets associated
with the Business for a period of one year from and after the Closing Date but
only with respect to the products and only in the geographic area in which the
Business uses the Licensed Mark on the date of this Agreement, except that the
geographic area will not include the State of New York. Provided the Closing
occurs, Buyer will cause the Operating Company and Stellar Propane to maintain
quality standards in using the Licensed Mark in conjunction with the Business
and assets associated with the Business. The Operating Company and Stellar
Propane have the right to transfer their respective rights in the Licensed Mark
to any of Buyer’s Affiliates during the term of the license granted under this
Section 8.7. Upon termination of the license provided in this Section 8.7, all
rights granted to the Operating Company and Stellar Propane, including any
goodwill associated with use of the Licensed Mark, will inure to the benefit of
the Partnership and all rights granted pursuant to this Section 8.7 will revert
to the Partnership. All costs and expenses of prosecution, registration, and
maintenance of the Licensed Mark will be paid by the Partnership. During the
period of the license granted pursuant to this Section 8.7, the Partnership will
also take reasonable steps necessary to protect the Licensed Mark from any
unauthorized use.

 

8.8 No Solicitation.

 

(a) Except with respect to the commitment letter entered into with JPMorgan
Securities Inc. and JPMorgan Chase Bank relating to a refinancing of
Indebtedness, as more fully described in the Partnership’s Form 8-K filed on
November 5, 2004, as amended or replaced from time to time, and related
transactions (the “Chase Refinancing Proposal”), the Sellers shall promptly
notify Buyer if any proposals are received by, any information is requested
from, or any negotiations or discussions are sought to be initiated or continued
with, the Sellers, the Operating Company, Stellar Propane or any of their
Representatives, in each case, in connection with an Acquisition Proposal (an
“Acquisition Proposal Interest”), which notice must identify the name of the
Person indicating such Acquisition Proposal Interest and the material terms and
conditions of any Acquisition Proposal.

 

(b) Except with respect to the Chase Refinancing Proposal, the Sellers and their
Representatives shall (and shall cause the Operating Company and Stellar Propane
and their respective Representatives to) immediately cease and cause to be
terminated all existing discussions, negotiations and communications with any
Persons with respect to any Acquisition Proposal. Except as provided in Section
8.8(c), from the date of this Agreement until the earlier of the termination of
this Agreement or the Closing, none of the Sellers, the Operating Company or
Stellar Propane may, and may not authorize or permit their respective
Representatives to, directly or indirectly (i) initiate, solicit or knowingly
encourage, or knowingly take any action to facilitate the making of, any offer
or proposal that constitutes or that may be reasonably likely to lead to any
third-party Acquisition Proposal or (ii) enter into any Contract or Other
Agreement with respect to any Acquisition Proposal. Notwithstanding the
foregoing, nothing contained in this Section 8.8 prohibits the Sellers from (x)
in the event of an unsolicited Acquisition Proposal, requesting from the third
party such information as may be reasonably necessary for the board of

 

35



--------------------------------------------------------------------------------

directors of the General Partner (on behalf of itself and as general partner of
the Partnership) to inform itself as to the material terms of such Acquisition
Proposal for the sole purpose of determining whether such Acquisition Proposal
constitutes a Superior Proposal, (y) taking (and disclosing to the Partnership’s
unitholders or partners) its position with respect to a tender or exchange offer
by a third party pursuant to Rules 14d-9 and 14e-2 under the Exchange Act or (z)
making such disclosure to the Partnership’s unitholders or partners as in the
good-faith judgment of the board of directors of the General Partner, after
receipt of advice from outside legal counsel to the Sellers, that such
disclosure is necessary for the board of directors of the General Partner to
comply with its fiduciary duties under applicable Law.

 

(c) Notwithstanding the foregoing, prior to the Closing Date, the Company may
furnish information concerning the Business or the assets associated with the
Business to any Person pursuant to a confidentiality agreement with terms no
less favorable to the Sellers or their Affiliates than those contained in the
Confidentiality Agreement and may negotiate and participate in discussions and
negotiations with such Person concerning an Acquisition Proposal if, but only
if, (i) such Acquisition Proposal is reasonably likely to be consummated (taking
into account the legal aspects of the proposal, the Person making the
Acquisition Proposal and approvals required in connection therewith), (ii) such
entity or group has on an unsolicited basis, and in the absence of any violation
of this Section 8.8 by the Sellers or their Affiliates, submitted a bona fide,
fully financed, written proposal to the Sellers relating to any such transaction
that the board of directors of the General Partner determines in good faith,
after receiving advice from the Sellers’ financial advisors, is more favorable
to the Partnership’s unitholders or partners from a financial point of view than
the transactions contemplated by this Agreement, and (iii) in the good faith
opinion of the board of directors of the General Partner, after consultation
with outside legal counsel to the Sellers, providing such information or access
or engaging in such discussions or negotiations is in the best interests of the
Partnership and its unitholders or partners and necessary in order for the board
of directors of the General Partner to discharge its fiduciary duties to the
Partnership’s unitholders or partners under applicable Law (an Acquisition
Proposal that satisfies clauses (i), (ii) and (iii) being referred to as a
“Superior Proposal”). The Sellers shall promptly, and in any event within two
business days following receipt of a Superior Proposal and prior to providing
any Person with any material non-public information, notify Buyer of the receipt
of the same. The Sellers shall promptly provide to Buyer any material non-public
information regarding the Sellers, the Operating Company, Stellar Propane, the
Business or the assets associated with the Business provided to any Person that
was not previously provided to Buyer, such additional information to be provided
no later than the date of provision of such information to such Person.

 

(d) Except as set forth in this Section 8.8, neither the board of directors of
the General Partner nor any committee thereof may (i) withdraw or modify, or
propose to withdraw or modify, in a manner adverse to the transactions
contemplated by this Agreement or to Buyer, the approval or recommendation by
the board of directors of the General Partner of this Agreement or the
transactions contemplated by this Agreement, (ii) approve or recommend or
propose to approve or recommend, any Acquisition Proposal or (iii) enter into
any Contract or Other Agreement with respect to any Acquisition Proposal.
Notwithstanding the foregoing, prior to the Closing, the board of directors of
the General Partner may (subject to the terms of this and the following
sentence) withdraw or modify its approval or recommendation of this Agreement or
the transactions contemplated by this Agreement, approve or recommend a Superior
Proposal,

 

36



--------------------------------------------------------------------------------

or enter into a Contract or Other Agreement with respect to a Superior Proposal
(an “Acquisition Agreement”), in each case at any time after the third business
day following the Sellers’ delivery to Buyer of written notice advising Buyer
that the board of directors of the General Partner has received a Superior
Proposal, specifying the material terms and conditions of such Superior Proposal
and identifying the Person making such Superior Proposal; provided, however,
that neither the Sellers nor any of their Affiliates may enter into a Contract
or Other Agreement with respect to a Superior Proposal unless the Sellers comply
with Section 8.8(e).

 

(e) The Sellers may terminate this Agreement and the Sellers or their Affiliates
may enter into an Acquisition Agreement with respect to a Superior Proposal,
provided that, prior to any such termination, (i) the Sellers have provided
Buyer written notice that they intend to terminate this Agreement pursuant to
this Section 8.8(e), identifying the Superior Proposal then determined to be
more favorable and the parties thereto, and (ii) at least three full business
days after the Sellers have provided the notice referred to in clause (i) above,
the Sellers deliver to Buyer (A) a written notice of termination of this
Agreement pursuant to this Section 8.8(e), and (B) a wire transfer of
immediately available funds in the amount of $20,000,000 (the “Termination
Fee”).

 

8.9 Consent to Use of Financial Statements. The Sellers hereby consent to the
use of and reliance on any audited or unaudited financial statements relating to
the Operating Company and Stellar Propane reasonably requested by Guarantor to
be used in any public filings that Guarantor desires to make under the
Securities Act, including any registration statements of Guarantor. In addition,
the Sellers will use commercially reasonable efforts to obtain the consent of
KPMG LLP to the use of and reliance on such financial statements. Prior to the
Closing, the Sellers will provide Buyer and Guarantor such available
information, and make available such personnel, as Buyer or Guarantor may
reasonably request in order to assist Buyer and Guarantor to obtain financing or
raise funds, including any public equity or debt offerings to be registered
under the Securities Act.

 

8.10 HSR Act.

 

(a) On or before November 19, 2004, the parties will make such filings as may be
required by the HSR Act with respect to the transactions contemplated by this
Agreement. Thereafter, the parties will file as promptly as practicable all
reports or other documents required or requested by the U.S. Federal Trade
Commission or the U.S. Department of Justice pursuant to the HSR Act or
otherwise including requests for additional information concerning such
transactions, so that the waiting period specified in the HSR Act will expire as
soon as reasonably possible after the execution and delivery of this Agreement.
Without limiting the foregoing, the parties will use commercially reasonable
efforts to cooperate and oppose any preliminary injunction sought by the U.S.
Federal Trade Commission or the U.S. Department of Justice preventing the
consummation of the transactions contemplated by this Agreement. The Sellers, on
the one hand, and Buyer, on the other hand, will equally share the application
fees required in connection with the filings under the HSR Act.

 

(b) Each party will furnish the other parties such necessary information and
reasonable assistance as the other may reasonably request in connection with its
preparation of necessary filings or submissions under the HSR Act.

 

37



--------------------------------------------------------------------------------

8.11 Severance Obligations.

 

(a) Prior to the Closing, the Sellers will be responsible for, and agree to pay,
all amounts due any employees of the Operating Company or Stellar Propane
relating to any severance, retention, change in control or other similar payment
obligations relating to or arising from the transactions contemplated by this
Agreement.

 

(b) With respect to any severance, retention, change in control or other similar
payment obligations payable by the Sellers to Donald Rainey as a result of the
transactions contemplated by this Agreement, the Sellers will use commercially
reasonable efforts to amend the Contracts or Other Agreements setting forth such
obligations so that (i) half of the lump sum payments that would be made to
Donald Rainey on or about the Closing would be paid at such time and (ii) half
of the lump sum payments that would be made to him on or about the Closing would
be placed in an escrow account on or about the Closing Date, with the amount
placed in escrow (plus interest earned on such amount) paid to him on March 31,
2005, provided that the payment of such escrowed funds to him would be
contingent upon him continuing to assist Buyer in the operation of the Business
until March 31, 2005, it being the understanding of the parties that he would
become an employee of Buyer or its Affiliates after the Closing.

 

8.12 Resignations. At or prior to the Closing, the Sellers will cause all of the
officers, directors, trustees and plan administrators of the Operating Company,
Stellar Propane and their respective Benefit Plans to resign or to be removed
from such offices.

 

8.13 Benefit Plans.

 

(a) From the date of this Agreement through the Closing Date, in order to afford
Buyer the opportunity to determine, in its sole discretion, what employee
benefits it will provide to the employees of the Operating Company and Stellar
Propane after the Closing Date, and under what plans such employee benefits will
be provided, subject to applicable privacy and other Laws, the Sellers will (and
will cause the Operating Company and Stellar Propane to) use commercially
reasonable efforts to afford to Buyer and its Representatives full and free
access in a reasonable manner, upon reasonable notice and at reasonable times,
to each of the Sellers’, the Operating Company’s and Stellar Propane’s Benefit
Plan documents, including access to all files, records, reports and other data
and information relating thereto, and all personnel involved with the
administration of such Benefit Plans. The Sellers will also make available to
Buyer a copy of the documents and instruments governing each Benefit Plan
(including, where applicable, the plan document, summary plan description or
other summary, most recent actuarial report, and trust or other funding
arrangement).

 

(b) If and to the extent requested by Buyer, the Sellers and their Affiliates
will amend or terminate any Benefit Plan; provided, however, any such amendment
or termination will comply with all applicable Laws and will not be required if
otherwise prohibited by the terms of the Collective Bargaining Agreements. Any
such amendment or termination may be made conditional upon the Closing provided
that such amendment or termination becomes effective immediately prior to the
Closing.

 

(c) Buyer will notify the Sellers at least five days prior to the Closing as to
(i) whether Buyer desires the Sellers to assign and transfer to Buyer (or cause
the Operating

 

38



--------------------------------------------------------------------------------

Company and Stellar Propane to assign and transfer to Buyer) any of the
Sellers’, the Operating Company’s or Stellar Propane’s health or other benefit
plan policies of insurance and (ii) whether (A) it will continue to sponsor the
Operating Company’s 401(k) profit sharing plan either as a merged plan with
Buyer’s existing 401(k) profit sharing plan or as a separate plan or (B) it
desires that the Operating Company’s 401(k) profit sharing plan be terminated
prior to the Closing.

 

(d) For purposes of determining (i) eligibility to participate in or vesting
under Buyer’s applicable 401(k) profit sharing plan, (ii) eligibility to
participate in applicable health plans and (iii) eligibility to participate in
applicable disability plans, individuals who are employees of the Operating
Company or Stellar Propane on the Closing Date or who are hired within 15 days
after the Closing Date will be given credit for all service as an employee of
either the Operating Company or Stellar Propane.

 

8.14 Litigation Retained by the Sellers. The Sellers will be responsible for,
and agree to defend, hold harmless and indemnify Buyer and its Affiliates
(including the Operating Company and Stellar Propane) from and against all
actual or threatened Legal Proceedings relating to, arising out of or resulting
from (i) the execution, delivery or performance of this Agreement by the
Sellers, (ii) any claim by a partner or unitholder of the Sellers or any of
their Affiliates, in such partner’s or unitholder’s capacity as a partner or
unitholder, (iii) the Partnership’s disclosures contained in the SEC Reports or
any failure to disclose with respect to the SEC Reports, including the class
action Legal Proceeding filed on October 29, 2004 in the United States District
Court for the District of Connecticut by certain unitholders of the Partnership
against the Partnership and certain of its Affiliates (including the Operating
Company), (iv) any claim against any officer or director of the Operating
Company or Stellar Propane relating to events, facts or circumstances arising on
or before the Closing Date, or (v) any claim similar to those described in
clauses (i), (ii), (iii) and (iv).

 

8.15 Parent Guaranty. Guarantor hereby unconditionally and absolutely guarantees
to the Sellers the performance by Buyer of all of the terms, covenants,
conditions, duties and obligations contained in this Agreement (including the
prompt payment of any amounts to be paid by Buyer under this Agreement).

 

8.16 Amendments to Organizational Documents. Prior to the Closing, the Sellers
will amend their Organizational Documents and the Organizational Documents of
the Operating Company to effect any amendments of such Organizational Documents
required in order to effect the transactions contemplated by this Agreement,
including amendments to Sections 10.2, 10.3, 12.1(b) and 13.1(b) of the Amended
and Restated Agreement of Limited Partnership of the Operating Company and
amendments to such Organizational Documents to allow for the Star/Petro
Distribution. Prior to making any such amendments to the Organizational
Documents of the Operating Company, the Sellers will obtain the prior approval
of Buyer as to the form and substance of such amendments, which consent will not
be unreasonably withheld.

 

8.17 Environmental Assessments.

 

(a) Prior to the Closing, Buyer may, in Buyer’s sole judgment and discretion and
at Buyer’s sole expense, cause Phase I environmental site assessments (the
“Environmental Assessments”) of the Real Property to be conducted by a qualified
engineer or environmental

 

39



--------------------------------------------------------------------------------

consultant of Buyer’s choice. All Environmental Assessments will be performed in
such a manner as to not physically damage the Real Property.

 

(b) Upon reasonable advance oral or written notice to Joseph P. Cavanaugh, the
Sellers will (and will cause the Operating Company and Stellar Propane to) allow
Buyer and its Representatives reasonable access to the Real Property for the
purpose of conducting the Environmental Assessments. The Sellers or their
Representatives may, at their option, participate in the Environmental
Assessments, including accompanying Buyer’s Representatives on any physical
investigation of the Real Property.

 

8.18 Certificate of Limited Partnership. Promptly after the Closing, Buyer will
cause the Operating Company to amend the certificate of limited partnership of
the Operating Company to reflect the fact that the New Buyer GP is the general
partner of the Operating Company.

 

ARTICLE 9. CONDITIONS TO BUYER’S OBLIGATION TO CONSUMMATE THE TRANSACTION

 

Each and every obligation of Buyer to be performed at or before the Closing
hereunder is subject, at Buyer’s election, to the satisfaction or waiver on or
prior to the Closing Date of the conditions set forth below. Notwithstanding the
failure of any one or more of such conditions, Buyer may nevertheless proceed
with Closing without satisfaction, in whole or in part, of any one or more of
such conditions, which action will not prejudice Buyer’s right to recover
Damages pursuant to Article 11 and, if the Closing occurs and there are any
Unsatisfied Conditions, the amount of any adverse economic effect on the
Business or the assets associated with the Business (including any diminution in
the fair value of the Business) pursuant to Section 9.14.

 

9.1 Compliance with Agreement. Subject to the terms of Section 9.14, the Sellers
shall have performed all of their respective obligations, agreements and
covenants contained in this Agreement that are required to be performed or
complied with by them on or prior to the Closing Date.

 

9.2 Representations and Warranties. Subject to the terms of Section 9.14, the
representations and warranties of the Sellers contained in this Agreement shall
be accurate and complete on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made or given on
the Closing Date, except for any change contemplated or permitted by this
Agreement.

 

9.3 No Material Adverse Effect. Subject to the terms of Section 9.14, since the
date of this Agreement the Business and the assets associated with the Business
shall not have suffered or be subject to any Material Adverse Effect.

 

9.4 Good Standing. Subject to the terms of Section 9.14, the Sellers have
delivered to Buyer certificates issued by appropriate Governmental Authorities
evidencing the good standing of the Sellers, Star/Petro, the Operating Company
and Stellar Propane as of a date or dates not more than five days prior to the
Closing Date as a legal entity of the respective jurisdictions in which it was
organized or qualified to do business.

 

40



--------------------------------------------------------------------------------

9.5 Third Party Consents. Subject to the terms of Section 9.14, Buyer has
received all necessary consents from (or in lieu thereof waivers of) any
Persons, and Buyer has received all filings with, and approvals by, any Persons,
in each case, the absence of which would cause Section 5.3(iii) to be violated.

 

9.6 Certificates.

 

(a) The Sellers have delivered to Buyer a certificate, dated the Closing Date,
signed by their respective duly authorized officers to the effect stated in
Sections 9.1. 9.2 and 9.3 and substantially in the form set forth in Exhibit D.

 

(b) The Sellers have delivered to Buyer a solvency certificate, dated the
Closing Date, signed by their respective duly authorized officers, substantially
in the form set forth in Exhibit E.

 

9.7 Authorization. Buyer has received a copy of (a) the Organizational Documents
of the Sellers, Star/Petro, the Operating Company and Stellar Propane, as in
effect on the Closing Date, and (b) the resolutions of the officers, directors,
managers, members, unitholders and partners, as applicable, of the Sellers and
Star/Petro, certified as of the Closing Date by the secretary or assistant
secretary thereof, duly authorizing the execution, delivery and performance by
the Sellers and Star/Petro of their respective obligations to be performed
pursuant to this Agreement and each other agreement and instrument contemplated
hereby, together with an incumbency certificate as to the Person or Persons
authorized to execute and deliver such documents and instruments on their
behalf.

 

9.8 Opinions of Counsel.

 

(a) Buyer has been furnished with the opinions of Vinson & Elkins L.L.P. and
Richards, Layton & Finger, P.A., each acting as counsel to the Sellers, dated
the Closing Date and addressed to Buyer, each opinion substantially in the form
of the draft of such opinion previously delivered to Buyer.

 

(b) Buyer has been furnished, solely for informational purposes, with a copy of
the signed opinion of Skadden, Arps, Slate, Meagher & Flom LLP, acting as
counsel to the board of directors of the General Partner, in substance in the
form of the draft of such opinion previously delivered to Buyer, and such
opinion has not been modified in any material respect or revoked.

 

(c) Buyer has been furnished with an opinion of counsel reasonably satisfactory
to Buyer, dated the Closing Date and addressed to Buyer, with respect to the
matters addressed in Section 5.3(iii) as they relate to the Contracts and Other
Agreements listed on Schedule 9.8(c).

 

9.9 Other Agreements.

 

(a) The Sellers have executed and delivered to Buyer the Noncompetition
Agreement in the form of Exhibit C.

 

41



--------------------------------------------------------------------------------

(b) The Sellers or their Affiliates have executed and delivered to Buyer the
Transition Services Agreement, in form and substance acceptable to Buyer.

 

9.10 Instruments of Transfer. The Sellers have executed and delivered to Buyer
or the New Buyer GP, as the case may be, such bills of sale, assignments and
other instruments of transfer and conveyance (in form and substance reasonably
satisfactory to counsel for Buyer) as are necessary or desirable to vest in
Buyer and the New Buyer GP, as the case may be, all the right, title and
interest in and to the General Partner Interest and the Limited Partner
Interest, with the assignments to be substantially in the forms of Exhibits F-1
and F-2.

 

9.11 Resignations. Buyer has received the resignations or evidence of the
removals described in Section 8.12.

 

9.12 Waiting Periods. The filing and waiting period requirements of the HSR Act
relating to the transactions contemplated by this Agreement have been complied
with and there is no pending action by the U.S. Department of Justice, the U.S.
Federal Trade Commission or other Governmental Authority to materially delay or
otherwise enjoin the transactions contemplated by this Agreement.

 

9.13 No Governmental Restraint. There is not in effect any temporary restraining
order, preliminary injunction, injunction or other order of any Governmental
Authority prohibiting or restraining the Closing of the transactions
contemplated by this Agreement.

 

9.14 Special Closing Requirements.

 

(a) Provided that there has been no willful breach of this Agreement by the
Sellers, other than breaches that do not have an adverse economic effect on
Buyer, if the Sellers have performed (or Buyer has waived) all of their
respective obligations in Section 8.2 and all of the conditions set forth in
Sections 9.6(b), 9.7, 9.8, 9.9, 9.10, 9.11, 9.12 and 9.13 have been satisfied,
notwithstanding the failure of one or more of the conditions set forth in
Sections 9.1, 9.2, 9.3, 9.4, 9.5 or 9.6(a) to be satisfied, upon notice by the
Sellers, Buyer shall, subject to all of the terms of this Section 9.14, proceed
with the Closing provided that, in Buyer’s good faith judgment, substantiated in
a notice to the Sellers containing specific reference to relevant and available
information (the “Damages Notice”), the events, facts or circumstances that have
caused one or more of the conditions set forth in Sections 9.1, 9.2, 9.3, 9.4,
9.5 or 9.6(a) to be unsatisfied (the “Unsatisfied Conditions”) have not and are
not reasonably likely to cause an adverse economic effect or other Damages
(including, solely for the purposes of this Section 9.14, any diminution in the
fair value of the Business) in excess of $47,500,000. The Damages Notice will
also include Buyer’s good faith estimate (“Buyer’s Damage Estimate”) of the
amount of such adverse economic effect or other Damages (including diminution in
the fair value of the Business) as a result of such Unsatisfied Conditions. The
Sellers shall promptly provide Buyer with all relevant and available
documentation and information in the Sellers’ possession or under their control
relating to the Unsatisfied Conditions.

 

(b) If Buyer’s Damage Estimate is less than or equal to $15,000,000, Buyer shall
proceed with the Closing and may immediately pursue an indemnity claim pursuant
to Article 11. If Buyer’s Damage Estimate exceeds $15,000,000 but is less than
or equal to $47,500,000, then Buyer and the Sellers will enter into good faith
negotiations to determine a

 

42



--------------------------------------------------------------------------------

possible reduction in the Purchase Price. If Buyer and the Sellers cannot agree
upon a reduction in the Purchase Price, the Sellers may elect to terminate this
Agreement. If the Sellers do not terminate this Agreement, Buyer (i) shall
proceed with the Closing, (ii) may withhold a portion of the Purchase Price
equal to the amount by which Buyer’s Damage Estimate exceeds $15,000,000, and
(iii) may immediately pursue an indemnity claim pursuant to Article 11. If
Buyer’s Damages Estimate is in excess of $47,500,000 then this Agreement may be
terminated by Buyer or the Sellers.

 

(c) Any decision by the Sellers not to exercise their termination right pursuant
to Section 9.14(b) will not prejudice any defense they may have in any
indemnification proceeding under Article 11 or any claim they may have to the
remaining portion of the Purchase Price. Any decision by Buyer to reduce the
Purchase Price pursuant to Section 9.14(b), and the amount of such reduction,
will not prejudice any claim for the actual amount of the adverse economic
effect or other Damages (including diminution in the fair value of the Business)
as a result of any Unsatisfied Conditions. Unless otherwise agreed by the
Sellers and Buyer, the amount of Buyer’s Damage Estimate is not conclusive (and
is not to be used by any party as evidence in any dispute) of the final amount
of any claim and no party will be deemed to have accepted such amount as
determinative of the actual amount of the adverse economic effect or other
Damages.

 

ARTICLE 10. CONDITIONS TO OBLIGATIONS OF THE SELLERS TO CONSUMMATE THE
TRANSACTION

 

Each and every obligation of the Sellers to be performed at or before the
Closing hereunder is subject, at the Sellers’ election, to the satisfaction or
waiver on or prior to the Closing Date of the conditions set forth below.

 

10.1 Compliance With Agreement. Buyer and the New Buyer GP have performed all of
their respective obligations and agreements and complied with all covenants,
warranties and conditions contained in this Agreement that are required to be
performed or complied with by them on or prior to the Closing Date.

 

10.2 Representations and Warranties. The representations and warranties of Buyer
contained in this Agreement are accurate and complete on and as of the Closing
Date with the same force and effect as though such representations and
warranties had been given on the Closing Date.

 

10.3 Certificate. Buyer has delivered to the Sellers a certificate dated the
Closing Date and signed by one of its duly authorized officers to the effect
stated in Sections 10.1 and 10.2 and substantially in the form attached hereto
as Exhibit G.

 

10.4 Opinion of Counsel. The Sellers have been furnished with the opinions of
Stinson Morrison Hecker LLP and Morris, Nichols, Arsht & Tunnell, each acting as
counsel to Buyer, dated the Closing Date and addressed to the Sellers, each
opinion substantially in the form of the draft of such opinion previously
delivered to the Sellers.

 

43



--------------------------------------------------------------------------------

10.5 Other Agreements.

 

(a) Buyer has executed and delivered to the Sellers the Noncompetition Agreement
in the form of Exhibit C.

 

(b) Buyer, the Operating Company or Stellar Propane, as applicable, has executed
and delivered to the Sellers or their Affiliates the Transition Services
Agreement, in form and substance acceptable to the Sellers.

 

10.6 Waiting Periods. The filing and waiting period requirements of the HSR Act
relating to the transactions contemplated by this Agreement have been complied
with and there is no pending action by the U.S. Department of Justice, the U.S.
Federal Trade Commission or other Governmental Authority to materially delay or
otherwise enjoin the transactions contemplated by this Agreement.

 

10.7 No Governmental Restraint. There is not in effect any temporary restraining
order, preliminary injunction, injunction or other order of any Governmental
Authority prohibiting or restraining the Closing of the transactions
contemplated by this Agreement.

 

ARTICLE 11. INDEMNIFICATION

 

11.1 The Sellers’ Indemnity. The Sellers, from and after the Closing Date,
jointly and severally shall indemnify and hold Buyer and its members, directors,
officers, agents, employees, Representatives, successors and assigns, harmless
from and against any and all damage, loss, cost, obligation, claims, demands,
assessments, judgments or liability (whether based on contract, tort, product
liability, strict liability or otherwise), including Taxes, and all expenses
(including interest, penalties and attorneys’ and accountants’ fees and
disbursements) (collectively “Damages”) incurred in a Legal Proceeding or
otherwise, and any investigation relating thereto, by any of the above-named
Persons, directly or indirectly, resulting from or in connection with:

 

(i) any misrepresentation, breach of warranty or failure to perform any covenant
or agreement made or undertaken by the Sellers or Star/Petro in this Agreement
or in any certificate delivered to Buyer pursuant to this Agreement;

 

(ii) if the Closing occurs in accordance with Section 9.14 and there are any
Unsatisfied Conditions, the amount of any adverse economic effect on the
Business or the assets associated with the Business (including any diminution in
the fair value of the Business);

 

(iii) the costs and fees of Lehman Brothers Inc., KeyBanc Capital Markets, A
Division of McDonald Investments, Inc., and Peter J. Solomon Company, LP, and
any costs or fees associated with the Chase Refinancing Proposal;

 

(iv) the Sellers’ sponsorship, maintenance and termination (if and when
terminated) of (a) the Petroleum Heat & Power Co., Inc. Pension Plan for Hourly
Employees and (b) the Petroleum Heat and Power Co., Inc. Retirement Plan; and

 

44



--------------------------------------------------------------------------------

(v) any action, suit, proceeding or claim incident to any of the foregoing.

 

11.2 Buyer’s Indemnity. Buyer, from and after the Closing Date, shall indemnify
and hold the Sellers and their members, directors, officers, agents, employees,
Representatives, successors and assigns harmless from and against any Damages
incurred by the Sellers resulting from or in connection with:

 

(i) any misrepresentation, breach of warranty or failure to perform any covenant
or agreement made or undertaken by Buyer or the New Buyer GP in this Agreement
or in any other certificate delivered to the Sellers pursuant to this Agreement;

 

(ii) the costs and fees of Greenhill & Co.;

 

(iii) any WARN liability on the part of the Sellers or the Excluded Subsidiaries
that is triggered with respect to an employee because of Buyer or one or more of
Buyer’s Affiliates terminating the employment of such employee after the
Closing;

 

(iv) any liability on the part of the Sellers as a result of Buyer’s or one of
Buyer’s Affiliates use of the name “Star Gas”; and

 

(v) any action, suit, proceeding or claim incident to any of the foregoing.

 

11.3 Special Hazardous Substances Indemnity.

 

(a) The Sellers hereby covenant and agree to indemnify, protect, defend and hold
harmless Buyer, the Operating Company and Stellar Propane and their respective
members, officers, agents, employees, Representatives, successors and assigns
from and against any and all Damages (including reimbursement of clean-up costs)
directly or indirectly arising from or as a result of (i) claims, actions or
causes of action, involving toxic torts, and those seeking administrative
enforcement, injunctive relief or reimbursement of site investigation and
clean-up costs or natural resource damages, solely to the extent they arise out
of the pre-Closing handling, treatment, storage, disposal or transportation or
arranging therefor, by the Sellers, the Operating Company or Stellar Propane of
any Hazardous Substance, oil, gasoline or other petroleum products at any
property, even though such claim, action or cause of action may be made or filed
on or after the Closing Date, (ii) the Sellers, the Operating Company or Stellar
Propane accepting, solely prior to the Closing, any Hazardous Substance for
transport to disposal or treatment Facilities, (iii) any Release of Hazardous
Substances, oil, gasoline or petroleum products solely to the extent it occurred
prior to the Closing upon, about or into the Real Property and including
(without limitation) the extent to which such Release continues after the
Closing, whether or not such Release or threat of a Release occurred as the
result of the negligence or misconduct of the Sellers, the Operating Company or
Stellar Propane or any other third party or otherwise, or (iv) any violation,
actual or alleged, of or any other liability under or in connection with any
Environmental Law solely to the extent related to conditions created prior to
Closing that affect soil, air, surface water or groundwater. Furthermore, if
Buyer or any of its Affiliates

 

45



--------------------------------------------------------------------------------

(including the Operating Company or Stellar Propane) is required by any
Governmental Authorities to clean up any Real Property as a result of a Release
of Hazardous Substances, oil, gasoline or petroleum-related wastes disposed
prior to the Closing, the Sellers hereby agree to conduct such environmental
cleanup solely to the extent such cleanup is related to a Release, including a
continuing Release, that began or occurred before the Closing and to the full
extent required by any Governmental Authorities having jurisdiction over the
subject matter thereof in the most cost-effective manner achievable as
determined by laws, regulations, and policies or agreed to by such Governmental
Authorities. Notwithstanding any other provisions of this Agreement to the
contrary, Sections 11.1 and 11.3 constitute the sole and exclusive indemnity
under this Agreement for Damages related to or arising out of Environmental
Laws.

 

(b) Buyer, the Operating Company and Stellar Propane hereby covenant and agree
to indemnify, protect, defend and hold harmless the Sellers, and their members,
officers, agents, employees, Representatives, successors and assigns from and
against any and all Damages (including reimbursement of clean-up costs) directly
or indirectly arising from or as a result of (i) claims, actions or causes of
action, involving toxic torts, and those seeking administrative enforcement,
injunctive relief or reimbursement of investigation and clean-up costs or
natural resource damages, solely to the extent they arise out of the
post-Closing handling, treatment, storage, disposal or transportation or
arranging therefor, by Buyer, the Operating Company or Stellar Propane of any
Hazardous Substance, oil, gasoline or other petroleum products at any property,
(ii) Buyer, the Operating Company or Stellar Propane accepting, solely after the
Closing, any Hazardous Substance for transport to disposal or treatment
Facilities, (iii) any Release of Hazardous Substances, oil, gasoline or
petroleum products solely to the extent it occurred after the Closing upon,
about or into the Real Property, whether or not such Release or threat of a
Release occurred as the result of the negligence or misconduct of Buyer, the
Operating Company or Stellar Propane or any other third party or otherwise, but
excluding any continuing Releases to the extent attributable to Seller in
Section 11.3(a)(iii), or (iv) any violation, actual or alleged, of or any other
liability under or in connection with any Environmental Law solely to the extent
related to conditions created after Closing that affect soil, air, surface water
or groundwater.

 

(c) Buyer, its subsidiaries, successors, and assigns agree to provide the
Sellers and its Representatives access to the Real Property as might reasonably
be required by the Sellers or its Representatives to perform the obligations of
the Sellers under Section 11.3 or as otherwise required by a Governmental
Authority. Buyer agrees to fully cooperate with the Sellers in the Sellers’
performance of their obligations under Section 11.3 or as otherwise required by
a Governmental Authority. Access and cooperation under this Section 11.3(c) will
be provided without any additional compensation to Buyer or its subsequent
purchasers, lessees or assignees. To the extent Buyer conveys, leases or assigns
any interest in the Business or Real Property, Buyer will by contract and
recordation of rights on the land records have its lessees, its assignees and
its immediate subsequent purchasers (with which Buyer has privity) agree to this
same requirement of access and cooperation. Failure by Buyer to ensure such
access or cooperation with respect to a parcel of Real Property will relieve the
Sellers of their indemnity obligations under this Section 11.3 with respect to
such parcel only to the extent that Seller is prejudiced in carrying out its
obligations under this Section 11.3.

 

(d) Unless required by Law or to mitigate Damages, Buyer (on behalf of itself
and its subsidiaries) agrees not to engage in communications, either oral or
written, with any

 

46



--------------------------------------------------------------------------------

third party, including any Governmental Authority, which communications have the
intent of resulting in (i) an allegation of a violation of any Environmental Law
related to the Real Property or the Business, (ii) an unnecessary investigation
or remediation of any Real Property or environmental conditions related to the
Real Property or the Business, or (iii) a claim for Damages related to or
arising out of Environmental Laws. Buyer will make reasonable efforts to obtain
the agreement of its lessees, its assignees and its immediate subsequent
purchasers (with which Buyer has privity) to this same requirement. To the
extent that Buyer or any of its subsidiaries breaches this covenant with respect
to a parcel of Real Property, the Sellers are relieved from their obligations
under this Section 11.3 with respect to such parcel only to the extent that the
Sellers are prejudiced in carrying out their obligations under Section 11.3.
Notwithstanding any of the foregoing, Buyer and its subsidiaries may engage in
communications with their Representatives, contractors and insurance carriers
for any purpose even if clauses (i), (ii) and (iii) above result and may
communicate with other third parties and Governmental Authorities that are, or
which Buyer and its subsidiaries believe in good faith are, necessary to comply
with Law, to address a violation of Environmental Law, to mitigate Damages, or
to establish a bona fide prospective purchaser, innocent landowner or contiguous
landowner defense under Environmental Law, and all such communications will not
be construed as a breach of this provision.

 

11.4 Procedure. All claims for indemnification by a party under this Article 11
(the party claiming indemnification and the party against whom such claims are
asserted being referred to as the “Indemnified Party” and the “Indemnifying
Party,” respectively) must be asserted and resolved as follows:

 

(a) If any claim or demand for which an Indemnifying Party would be liable to an
Indemnified Party under this Agreement is asserted against or sought to be
collected from such Indemnified Party by a third party, such Indemnified Party
shall with reasonable promptness give notice (the “Claim Notice”) to the
Indemnifying Party of such claim or demand, specifying the nature of and
specific basis for such claim or demand and the amount or the estimated amount
thereof to the extent then feasible (which estimate is not conclusive of the
final amount of such claim and demand). The Indemnifying Party is not obligated
to indemnify the Indemnified Party under this Agreement with respect to any such
claim or demand if the Indemnified Party fails to notify the Indemnifying Party
thereof in accordance with the provisions of this Agreement, and, as a result of
such failure, the Indemnifying Party’s ability to defend against the claim or
demand is materially prejudiced. The Indemnifying Party has ten days from the
delivery or mailing of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party (i) whether or not it disputes the liability of the
Indemnifying Party to the Indemnified Party hereunder with respect to such claim
or demand, and (ii) whether or not it desires, at the cost and expense of the
Indemnifying Party, to defend the Indemnified Party against such claim or
demand; provided, however, that any Indemnified Party is hereby authorized, but
is not obligated, prior to and during the Notice Period, to file any motion,
answer or other pleading that it considers necessary or appropriate to protect
its interests or those of the Indemnifying Party. If the Indemnifying Party
notifies the Indemnified Party within the Notice Period that it desires to
defend the Indemnified Party against such claim or demand, the Indemnifying
Party shall, subject to the last sentence of this Section 11.4(a), have the
right to control the defense against the claim by all appropriate proceedings
and any settlement negotiations, provided that to the satisfaction of the
Indemnified Party, the Indemnifying Party

 

47



--------------------------------------------------------------------------------

shall secure the Indemnified Party against such contested claims by posting a
bond or otherwise. If the Indemnified Party desires to participate in, but not
control, any such defense or settlement, it may do so at its sole cost and
expense. If the Indemnifying Party fails to respond to the Indemnified Party
within the Notice Period, elects not to defend the Indemnified Party, or after
electing to defend fails to commence or reasonably pursue such defense, then the
Indemnified Party has the right, but not the obligation, to undertake or
continue the defense of, and to compromise or settle (exercising reasonable
business judgment), the claim or other matter all on behalf, for the account and
at the risk of the Indemnifying Party. Notwithstanding the foregoing, if the
basis of the proceeding relates to a condition of operations that existed or
were conducted both prior to and after the Closing Date or if the Indemnified
Party would be otherwise adversely affected as a result of any adverse decision
of such proceeding, each party has the same right to participate at its own
expense and at its own risk in the proceeding without either party having the
right of control.

 

(b) If requested by the Indemnifying Party, the Indemnified Party will, at the
Indemnifying Party’s expense, cooperate with the Indemnifying Party and its
counsel in contesting any claim or demand that the Indemnifying Party elects to
contest, or, if appropriate and related to the claim in question, in making any
counterclaim against the Person asserting the third party claim or demand, or
any cross-complaint against any Person. Except as set forth in Section 11.4(a),
no claim as to which indemnification is sought under this Agreement may be
settled without the consent of the Indemnifying Party.

 

(c) If any Indemnified Party has a claim against the Indemnifying Party
hereunder that does not involve a claim or demand being asserted against or
sought to be collected from it by a third party, the Indemnified Party shall
send a Claim Notice with respect to such claim to the Indemnifying Party. If the
Indemnifying Party disputes such claim, such dispute will be resolved by
litigation in an appropriate court of competent jurisdiction.

 

11.5 Time Limitations. If the Closing occurs, the Sellers will have no liability
for indemnification under this Agreement with respect to any representation or
warranty, or covenant or obligation to be performed and complied with prior to
the Closing Date or indemnification obligation under Sections 11.1, other than
those in Sections 5.1, 5.2, 5.3, 5.5, 5.10, 5.14, 8.2, 8.14, 11.1(iii), 11.1(iv)
and 11.3, unless on or before the end of the 18th month following the Closing
Date Buyer notifies the Sellers of a claim specifying the factual basis of that
claim in reasonable detail to the extent then known by Buyer; a claim with
respect to Sections 5.1, 5.2, 5.3, 5.5, 5.14, 8.2, 8.14, 11.1(iii), 11.1(iv) and
11.3, or a claim for indemnification or reimbursement not based upon any
representation or warranty or any covenant or obligation to be performed and
complied with prior to the Closing Date, may be made at any time; a claim with
respect to Section 5.10 must be made on or before the fifth anniversary of the
Closing Date. If the Closing occurs, Buyer will have no liability for
indemnification under this Agreement with respect to any representation or
warranty, or covenant or obligation to be performed and complied with prior to
the Closing Date, other than those in Sections 6.1 and 6.2, unless on or before
the end of the 18th month following the Closing Date the Sellers notify Buyer of
a claim specifying the factual basis of that claim in reasonable detail to the
extent then known by the Sellers; a claim with respect to Sections 6.1 or 6.2,
or a claim for indemnification or reimbursement not based upon any
representation or warranty or any covenant or obligation to be performed and
complied with prior to the Closing Date, may be made at any time.

 

48



--------------------------------------------------------------------------------

11.6 Limitations on Amount. Subject to the last sentence of this Section 11.6,
no party will have liability for indemnification under any Section of this
Article 11 (other than Sections 11.1(iii), 11.1(iv) and 11.2(ii), to which this
sentence is inapplicable) until the total of all Damages with respect to such
matters exceeds $5,000,000, and once such amount has been exceeded, such party
will be liable for indemnification for the total of all Damages in excess of
$5,000,000. Subject to the last sentence of this Section 11.6, each party’s
aggregate liability under this Article 11 (other than Sections 11.1(iii),
11.1(iv) and 11.2(ii), to which this sentence is inapplicable) is limited to
$106,875,000. However, this Section 11.6 will not apply to any breach of any of
the parties’ covenants in this Agreement that are to be performed at or after
the Closing (including Sections 8.2, 8.14, 11.1(iii), 11.1(iv) and 11.3) or any
of the representations and warranties contained in Sections 5.1, 5.2, 5.3, 5.5,
5.10(a), 5.10(c), 5.10(d), 5.14, 5.21, 6.1, 6.2 or 6.4.

 

11.7 Exclusive Remedy. In the absence of fraud, each party’s sole and exclusive
remedy with respect to any and all claims relating to the subject matter of this
Agreement will be pursuant to the indemnification provisions set forth in this
Article 11; provided, however, that the indemnification provisions set forth in
this Article 11 do not apply to claims arising out of or relating to the
Noncompetition Agreement or the Transition Services Agreement, both of which
will be governed by their respective terms.

 

11.8 Waiver of Punitive Damages. No party will be liable to another party for
any punitive damages resulting from or arising out of this Agreement or the
transactions contemplated by this Agreement.

 

11.9 Losses Net of Insurance Proceeds. The amount of any and all Damages under
this Article 11 will be determined net of any amounts actually recovered by the
Indemnified Party under insurance policies, indemnities or other reimbursement
arrangements with respect to such Damages.

 

ARTICLE 12. SURVIVAL OF COVENANTS, AGREEMENTS, REPRESENTATIONS AND

WARRANTIES; RIGHT OF OFFSET

 

12.1 Survival. All representations, warranties, covenants and agreements made by
the parties each to the other in this Agreement or pursuant to this Agreement in
any certificate, instrument or document will survive the consummation of the
transactions contemplated by this Agreement for the period contemplated by
Section 11.5.

 

12.2 Right of Offset. The Sellers have made certain representations and
warranties to Buyer in this Agreement and the schedules and exhibits attached to
this Agreement in connection with the acquisition of the General Partner
Interest, the Limited Partner Interest, the Stellar Propane Interest and the
Business. As a result of such representations, warranties and agreements, there
exists the possibility that the Sellers will be liable to Buyer or be required
to indemnify Buyer in accordance with this Agreement. Any obligation of Buyer to
the Sellers is subject to any such liability or indemnification, and Buyer may,
at its election, offset against any payment required by Buyer pursuant to this
Agreement or the schedules and exhibits attached to this Agreement on the
Closing Date (in the case of an offset pursuant to Section 9.14) or after the
Closing (in all other cases) an amount equal to or less than the amount that
such party may be liable to Buyer or may be required to pay Buyer pursuant to
such indemnification.

 

49



--------------------------------------------------------------------------------

 

ARTICLE 13. EXPENSES

 

Each party shall pay, without right of reimbursement from any other Person
(including the Operating Company and Stellar Propane), the costs incurred by
such party incident to the preparation and execution of this Agreement and
performance of their respective obligations under this Agreement, whether or not
the transactions contemplated by this Agreement are consummated, including the
fees and disbursements of brokers, legal counsel, accountants and consultants
employed by the respective parties in connection with the transactions
contemplated by this Agreement.

 

ARTICLE 14. TERMINATION

 

14.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) by agreement of all of the parties;

 

(b) by the Sellers if the Closing has not taken place on or before December 20,
2004, provided that the right to terminate this Agreement under this Section
14.1(b) is not available to the Sellers if the willful failure of the Sellers to
fulfill any obligation under this Agreement has been the cause of, or results
in, the failure of the Closing to occur within such period;

 

(c) by Buyer if the Closing has not taken place on or before December 31, 2004,
provided that the right to terminate this Agreement under this Section 14.1(c)
is not available to Buyer if the failure of Buyer to fulfill any obligation
under this Agreement has been the cause of, or results in, the failure of the
Closing to occur within such period;

 

(d) by the Sellers pursuant to Section 8.8;

 

(e) by the Sellers pursuant to Section 9.14; and

 

(f) by Buyer pursuant to Section 9.14.

 

14.2 No Liability; Termination Fee.

 

(a) In the event of a termination of this Agreement pursuant to Section 14.1(a),
there will be no liability on the parties as a result thereof under this
Agreement. A termination under Sections 14.1(b) or 14.1(e) by the Sellers will
not prejudice any claim for Damages that the Sellers may have hereunder or in
law or in equity as a consequence of any matter giving rise to a termination of
this Agreement under Sections 14.1(b) or 14.1(e). A termination under Sections
14.1(c) or 14.1(f) by Buyer will not prejudice any claim for Damages that Buyer
may have hereunder or in law or in equity as a consequence of any willful breach
of this Agreement by the Sellers, but, except as provided in Section 9.14, in
the absence of any willful breach, there will be no liability on the Sellers as
a result of such termination or as a consequence of any matter giving rise to a
right of termination under Sections 14.1(c) or 14.1(f). A termination under
Section 14.1(e) by the Sellers will not prejudice any claim for Damages that
Buyer may have hereunder or in law or in equity as a consequence of any matter
giving rise to a termination of this Agreement under Section 14.1(e).

 

50



--------------------------------------------------------------------------------

(b) A termination under Section 14.1(d) will entitle Buyer to the Termination
Fee pursuant to Section 8.8.

 

14.3 Notice of Termination. Buyer may exercise its right of termination of this
Agreement only by delivering written notice to that effect to the Sellers,
provided that such notice is received by the Sellers prior to the Closing. The
Sellers may exercise their right of termination of this Agreement only by
delivering written notice to that effect to Buyer, provided that such notice is
received by Buyer prior to the Closing.

 

ARTICLE 15. MISCELLANEOUS

 

15.1 Notices. Any notice, request, consent or communication under this Agreement
will be effective only if it is in writing and (i) personally delivered, (ii)
sent by certified mail, return receipt requested, postage prepaid, (iii) sent by
a nationally recognized overnight delivery service, with delivery confirmed, or
(iv) sent via facsimile transmission, with a copy simultaneously sent by one of
the methods set forth in clauses (i) or (iii), addressed as follows:

 

If to the Sellers:    With Copy To:      Attn: Irik Sevin    Attn: Michael
Rosenwasser and Robert Seber Chairman and CEO    Vinson & Elkins L.L.P. Star Gas
Partners, L.P.    666 Fifth Avenue, 26th Floor Star Gas LLC    New York, New
York 10103-0040 2187 Atlantic Street    Fax: (917) 206-8100 Stamford,
Connecticut 06092           Fax: (203) 328-7470           If to Buyer or
Guarantor:    With Copy To:    With Copy To: Attn: John J. Sherman    Attn:
Laura Ozenberger    Attn: George E. Rider President and CEO    General Counsel
   Stinson Morrison Hecker LLP Inergy Propane, LLC    Inergy Propane, LLC   
1201 Walnut Street Two Brush Creek Blvd.,    Two Brush Creek Blvd.,    Kansas
City, Missouri 64106 Suite 200    Suite 200    Fax: (816) 691-3495 Kansas City,
Missouri 64112    Kansas City, Missouri 64112      Fax: (816) 471-3854    Fax:
(816) 531-4680     

 

or such other Persons or addresses as are furnished in writing by any party to
the other party, and will be deemed to have been given only upon its delivery in
accordance with this Section 15.1.

 

15.2 Parties in Interest and Assignment.

 

(a) This Agreement is binding upon and is for the benefit of the parties and
their respective successors and permitted assigns. Except as expressly provided
in this Agreement, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the parties or their respective successors and
permitted assigns any rights, remedies or obligations or liabilities under or by
reason of this Agreement.

 

51



--------------------------------------------------------------------------------

(b) Except as provided in Section 15.2(c), neither this Agreement nor any of the
rights or duties of any party may be transferred or assigned to any Person
except by a written agreement executed by all of the parties.

 

(c) Notwithstanding the above, Buyer may transfer and assign all or any portion
of its rights under this Agreement to an Affiliate of Buyer or in connection
with any merger, consolidation or conversion of Buyer or any sale of all or a
significant portion of the assets of Buyer.

 

15.3 Modification. This Agreement may not be amended or modified except by a
writing signed by an authorized representative of the party against whom
enforcement of the change is sought. No waiver of the performance or breach of,
or default under, any condition or obligation of this Agreement will be deemed
to be a waiver of any other performance, or breach of, or default under the same
or any other condition or obligation of this Agreement.

 

15.4 Waiver. Each party may, by written notice to the other party: (a) extend
the time for the performance of any of the obligations or other actions of such
other party under this Agreement; (b) waive any inaccuracies in the
representations or warranties of such other party contained in this Agreement or
in any document delivered pursuant to this Agreement; (c) waive compliance by
such other party with any of the conditions or covenants of the other contained
in this Agreement; or (d) waive or modify performance of any of the obligations
of such other party under this Agreement. Except as provided in the preceding
sentence, no action taken by or on behalf of any party, including any
investigation by or on behalf of such party, will be deemed to constitute a
waiver by the party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement.

 

15.5 Entire Agreement. This Agreement, along with the Confidentiality Agreement,
embodies the entire agreement between the parties with respect to the subject
matter hereof and there are no agreements, representations or warranties between
the parties other than those set forth or provided in this Agreement and the
Confidentiality Agreement, which Confidentiality Agreement remains unaffected by
this Agreement and in full force and effect in accordance with its terms. All
exhibits and schedules called for by this Agreement and delivered to the parties
are considered a part of this Agreement with the same force and effect as if the
same had been specifically set forth in this Agreement.

 

15.6 Execution in Multiple Originals. This Agreement may be executed in multiple
originals, each of which is deemed an original but all of which together
constitute but one and the same instrument.

 

15.7 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party under this Agreement will not be materially
and adversely affected thereby, (a) such provision will be fully severable; (b)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement; and (c)
the remaining provisions of this Agreement will remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom.

 

52



--------------------------------------------------------------------------------

15.8 Governing Law. This Agreement is governed by and construed, interpreted and
enforced in accordance with the Laws of the State of Delaware applicable to
agreements made and to be performed entirely within such State, including all
matters of enforcement, validity and performance. Each of the parties to this
Agreement is a Delaware Person and each party to this Agreement agrees that this
Agreement involves at least $100,000 and that this Agreement has been entered
into in express reliance upon 6 Del. C. § 2708.

 

[The remainder of this page intentionally has been left blank]

 

53



--------------------------------------------------------------------------------

The parties have executed this Interest Purchase Agreement on the date set forth
in the introductory paragraph.

 

STAR GAS PARTNERS, L.P.

 

By: STAR GAS LLC, its general partner

 

STAR GAS PARTNERS, L.P. By:   STAR GAS LLC, its general partner     By:        
   

Name:

 

Irik P. Sevin

       

Title:

 

Chief Executive Officer

STAR GAS LLC By:        

Name:

 

Irik P. Sevin

   

Title:

 

Chief Executive Officer

INERGY PROPANE, LLC By:        

Name:

 

John J. Sherman

   

Title:

 

President and CEO

INERGY GP, L.P.

(solely for purposes of Sections 8.9 and 8.15 and Article 15)

By:  

INERGY GP, LLC,

its managing general partner

    By:            

Name: John J. Sherman

       

Title: President and CEO

 

54